EXHIBIT 10.14

 

LEASE

 

BY AND BETWEEN

 

FP Gateway 270, LLC

LANDLORD

 

AND

 

PC-TeL, Inc.

TENANT

 

 

 

 

22600 Gateway Center Drive

Clarksburg, Maryland

{B2323618; 13}

--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

Page

 

ARTICLE 1  Reference Data1

1.1  Introduction and Subjects Referred To.1

1.2  Exhibits.3

ARTICLE 2  Premises and Term3

2.1  Premises3

2.2  Term4

2.3  Early Access4

2.4  Extension Option4

2.5  Right of First Offer6

2.6  Measurement of the Premises7

ARTICLE 3  Commencement and Condition7

3.1  Condition at Delivery7

3.2  Preparation of Premises.8

3.3  Construction Representatives10

ARTICLE 4  Rent, Additional Rent, Insurance and Other Charges10

4.1  The Annual Fixed Rent10

4.2  Additional Rent11

4.2.1  Real Estate Taxes11

4.2.2  Operating Costs12

4.3  Personal Property and Sales Taxes18

4.4  Insurance.18

4.4.1  Insurance Policies18

4.4.2  Requirements18

4.4.3  Waiver of Subrogation19

4.5  Utilities19

4.6  Late Payment of Rent20

4.7  Security Deposit20

ARTICLE 5  Landlord’s Covenants20

5.1  Affirmative Covenants20

5.1.1  Heat and Air-Conditioning20

5.1.2  Cleaning; Water21

5.1.3  Lighting and Electricity22

5.1.4  Repairs22

5.2  Interruption22

5.3  Outside Services22

5.4  Access to Building23

5.5  Parking23

5.6  Landlord’s Insurance24

5.7  Indemnification24

5.8  Legal Compliance24

5.9  Landlord’s Hazardous Waste Representation24

{B2323618; 13}

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Page

 

ARTICLE 6  Tenant’s Additional Covenants24

6.1  Affirmative Covenants.24

6.1.1  Perform Obligations24

6.1.2  Use25

6.1.3  Repair and Maintenance.25

6.1.4  Compliance with Law25

6.1.5  Indemnification26

6.1.6  Landlord’s Right to Enter26

6.1.7  Personal Property at Tenant’s Risk26

6.1.8  Payment of Landlord’s Cost of Enforcement27

6.1.9  Yield Up27

6.1.10  Rules and Regulations27

6.1.11  Estoppel Certificate27

6.1.12  Landlord’s Expenses For Consents28

6.1.13  Financial Information28

6.2  Negative Covenants.28

6.2.1  Assignment and Subletting28

6.2.2  Nuisance32

6.2.3  Floor Load; Heavy Equipment32

6.2.4  Electricity33

6.2.5  Installation, Alterations or Additions33

6.2.6  Intentionally Omitted.34

6.2.7  Signs34

6.2.8  Oil and Hazardous Materials35

ARTICLE 7  Casualty or Taking37

7.1  Termination37

7.2  Restoration38

7.3  Award38

ARTICLE 8  Defaults38

8.1  Default of Tenant38

8.2  Remedies39

8.3  Remedies Cumulative41

8.4  Landlord’s Right to Cure Defaults41

8.5  Holding Over42

8.6  Effect of Waivers of Default42

8.7  No Waiver, etc42

8.8  No Accord and Satisfaction42

ARTICLE 9  Rights of Holders42

9.1  Rights of Mortgagees or Ground Lessor42

9.2  Modifications43

9.3  Subordination, Non-Disturbance and Attornment44

{B2323618; 13}- 3 -

--------------------------------------------------------------------------------

TABLE OF CONTENTS

(CONTINUED)

 

Page

 

ARTICLE 10  Miscellaneous Provisions44

10.1  Notices44

10.2  Quiet Enjoyment; Landlord’s Right to Make Alterations, Etc44

10.3  Lease not to be Recorded; Confidentiality of Lease Terms45

10.4  Assignment of Rents and Transfer of Title; Limitation of Landlord’s
Liability45

10.5  Landlord’s Default46

10.6  Notice to Mortgagee and Ground Lessor47

10.7  Brokerage47

10.8  Waiver of Jury Trial47

10.9  Applicable Law and Construction47

10.10  Evidence of Authority48

10.11  UPS System48

10.12  Rooftop Antenna49

10.13  Force Majeure51

 

 

 

{B2323618; 13}- 4 -

--------------------------------------------------------------------------------

 

LEASE

 

22600 Gateway Center

Clarksburg, Maryland

 

ARTICLE 1

Reference Data

1.1Introduction and Subjects Referred To.

This is a lease (this “Lease”) entered into by and between FP Gateway 270, LLC,
a New Jersey limited liability company (“Landlord”), and PC-Tel, Inc., a
Delaware corporation (“Tenant”).

Each reference in this Lease to any of the following terms or phrases shall be
construed to incorporate the corresponding definition stated in this Section
1.1.

Date of this Lease: /JJanuary __, 2019.

 

Building and

 

Property:

That building in Clarksburg, Maryland, located at 22600 Gateway Center Drive
(the “Building”).  The Building and the land parcels on which it is located and
the sidewalks adjacent thereto are hereinafter collectively referred to as the
“Property”. The Property is located in the office park known as Gateway 270 (the
“Park”).

 

Premises:

A portion of the Building known as Suite 100, substantially as shown on Exhibit
A hereto.

Premises Rentable

 

Area:

21,030 square feet, measured using a Building core factor of eight percent
(8.06%).

 

 

Original Term:

Eleven (11) years and two (2) months, commencing on January 1, 2020 (the
“Commencement Date”) and expiring on February 28, 2031.

 

Annual Fixed Rent:

The following amounts:

 



Dates

Annual Fixed Rent

Monthly Installments

1/1/20 - 12/31/21

$441,630.00

$36,802.50

1/1/22 – 12/31/22

$451,566.68

$37,630.56

1/1/23 – 12/31/23

$461,726.93

$38,477.24

1/1/24 – 12/31/24

$472,115.78

$39,342.98

1/1/25 – 12/31/25

$482,738.39

$40,228.20

1/1/26 – 12/31/26

$493,600.00

$41,133.33

1/1/27 – 12/31/27

$504,706.00

$42,058.83

{B2323618; 13}

--------------------------------------------------------------------------------

 

1/1/28 – 12/31/28

$516,061.88

$43,005.16

1/1/29 – 12/31/29

$527,673.28

$43,972.77

1/1/30 – 12/31/30

$539,545.93

$44,962.16

1/1/31 –2/28/31

$551,685.71

$45,973.81

 

 



Notwithstanding the foregoing, Annual Fixed Rent as set forth in the schedule
above and Additional Rent for Taxes and Operating Costs shall be abated for the
months of January 2020 through February 2021, provided, however, should there be
a Default of Tenant (i.e., after the applicable notice and/or cure period, if
any, as provided in Section 8.1 of the Lease) at any time on or before February
28, 2021, then such abatement shall be forfeited and any previously abated
Annual Fixed Rent and Additional Rent for Taxes and Operating Costs shall be
immediately due and payable.

 

 

Base Taxes:

The Taxes (as defined in Subsection 4.2.1) for the fiscal year ending June 30,
2020, as the same may be reduced by the amount of any abatement.

Base Operating

 

Costs:

The Operating Costs (as defined in Subsection 4.2.2) for the 2020 calendar year.

 

 

Tenant’s Percentage:

The percentage equivalent (calculated to the second decimal place) of the number
obtained by dividing the Premises Rentable Area by the rentable area of the
Building (deemed to be 26,274 square feet). Tenant’s Percentage shall initially
be eighty and four hundredths percent (80.04%).

 

 

Permitted Uses:

Light manufacturing, including shipping and receiving of products and materials,
and general office use, including engineering activities and the development,
assembly and testing of antennas, radios and electronic equipment, subject to
the provisions of Subsection 6.1.2.

 

Commercial General

Liability Insurance

 

Limits:

$5,000,000 (including umbrella liability coverage) per occurrence – may be
effected by a combination of primary and excess liability insurance; Best rating
of at least A-VIII.

Original Address of

 

Landlord:

FP Gateway 270, LLC

c/o The RMR Group LLC

540 Gaither Road

Rockville, MD 20850

Attention: Vice President, Mid-Atlantic Region

 

{B2323618; 13}

- 2 -

--------------------------------------------------------------------------------

 

 

Landlord's Agent:

The RMR Group LLC or such other entity as shall be designated by Landlord from
time to time.

Original Address of

 

Tenant:

PC-TEL, Inc.

 



471 Brighton Drive

 



Bloomingdale, IL 60108

 



Attention: General Counsel

 

Account for Payment

 

of Rent:

Bank Name: PNC Bank, NA

ABA#: 031-207-607

Account Name: Government Properties Income Trust LLC

Account No.: 8026300155

 

1.2Exhibits.

The Exhibits listed below in this section are incorporated in this Lease by
reference and are to be construed as a part of this Lease.

EXHIBIT A.

Plan showing the Premises.

EXHIBIT B.

Rules and Regulations.

EXHIBIT C.

Alterations Requirements.

EXHIBIT D.

Contractor’s Insurance Requirements.

EXHIBIT E.

Janitorial Specifications.

EXHIBIT F.

Declaration by Landlord and Tenant.

EXHIBIT G.

Location of UPS System.

EXHIBIT G-1. UPS System Specifications.

EXHIBIT H.

Antenna Specifications.

 

ARTICLE 2

Premises and Term

2.1Premises.  Landlord hereby leases the Premises to Tenant and Tenant hereby
leases the Premises from Landlord, subject to and with the benefit of the terms,
covenants, conditions and provisions of this Lease, excluding exterior faces of
exterior walls, the common lobbies, hallways, stairways, stairwells and other
common areas, and the pipes, ducts, conduits, wires and appurtenant fixtures and
other common facilities serving the common areas, the Premises and the premises
of other tenants in the Building.

Tenant shall have, as appurtenant to the Premises, rights to use, in common with
others, subject to reasonable rules of general applicability to tenants of the
Building from time to time made by Landlord of which Tenant is given notice: (a)
the common lobbies, hallways and stairways of the Building, (b) the common
pipes, ducts, conduits, wires and appurtenant fixtures and other common
facilities serving the Premises, (c) common walkways and driveways (if any)
necessary for access to the Building, and (d) if the Premises include less than
all of the rentable

{B2323618; 13}

- 3 -

--------------------------------------------------------------------------------

 

area of any floor of the Building, the common toilets and other common
facilities located on such floor.

2.2Term.  The term of this Lease shall be for a period beginning on the
Commencement Date (as defined in Section 1.1) and continuing for the Original
Term and any extension of the term hereof in accordance with the provisions of
this Lease, unless sooner terminated as hereinafter provided.  When the dates of
the beginning and end of the Original Term have been determined such dates shall
be evidenced by a confirmatory document executed by Landlord and Tenant in the
form substantially as shown on Exhibit F hereto and delivered each to the other,
but the failure of Landlord and Tenant to execute or deliver such document shall
have no effect upon such dates. The Original Term and any extension of the term
hereof in accordance with the provisions of this Lease is hereinafter referred
to as the “term” of this Lease.

2.3Early Access.  From the date which is three (3) Business Days following the
Date of this Lease to May 30, 2019 (and provided Landlord shall have received a
copy of each of Tenant’s certificates of insurance therefor pursuant to
Subsection 4.4.2 hereof) (the “Early Access Period”), Tenant and its contractors
shall have access to the Premises for the purposes of planning and designing
Tenant’s Work, provided that (i) Tenant shall not perform Tenant’s Work or any
other alterations, additions or improvements during such period of early access
and (ii) Tenant shall coordinate any such access with Landlord in advance.

Commencing on June 1, 2019 (and provided Landlord shall have received a copy of
each of Tenant’s certificates of insurance therefor pursuant to Subsection 4.4.2
hereof), Tenant and its contractors shall have access to the Premises for the
purposes of designing, and after Tenant’s Plans (as defined in Section 3.2) have
been approved by Landlord, performing Tenant’s Work (as defined in Section 3.2),
installing furniture, fixtures and telecommunications equipment and otherwise
preparing the Premises for Tenant’s occupancy, and commencing on June 1, 2019,
all obligations of Tenant under this Lease shall apply as if the term of this
Lease had commenced, except that Tenant shall have no obligation to pay Annual
Fixed Rent or to pay Additional Rent for Taxes or Operating Costs until the
Commencement Date.  Notwithstanding that the term of this Lease shall not
commence until the Commencement Date, during such period of early access
Landlord’s obligations under Sections 5.6 and 5.7 shall apply, and Landlord
shall provide Tenant with access to the loading dock and other common areas and
facilities of the Building and shall furnish electricity and water to the
Premises as required by this Lease, as if the Commencement Date had occurred.

2.4Extension Option.  So long as this Lease is still in full force and effect,
and subject to the Conditions (as hereinafter defined), which Landlord may
waive, in its discretion, at any time, but only by notice to Tenant, Tenant
shall have the right to extend the term of this Lease for one (1) additional
period (the “Extended Term(s)”) of five (5) years, commencing on March 1, 2031,
and ending on February 29, 2036.  All of the terms, covenants and provisions of
this Lease applicable immediately prior to the expiration of the Original Term
shall apply to the Extended Term except that (i) the Annual Fixed Rent for the
Extended Term shall be the Market Rate (as hereinafter defined) for the Premises
determined as of the commencement of such Extended Term, as designated by
Landlord by notice to Tenant (“Landlord’s Notice”), but subject to Tenant’s
right to dispute as hereinafter provided; and (ii) Tenant shall have no further
right to extend the term of this Lease beyond the Extended Term hereinabove
provided.  If Tenant shall so request by notice to Landlord not earlier than
November 30, 2029, Landlord shall

{B2323618; 13}

- 4 -

--------------------------------------------------------------------------------

 

give Tenant its Landlord Notice within thirty (30) days of such request.  If
Tenant shall elect to exercise the aforesaid option, it shall do so by giving
Landlord notice (an “Election Notice”) of its election not later than February
28, 2030.  If Tenant fails to give such Election Notice to Landlord or the
Conditions are neither satisfied nor waived by Landlord, the term of this Lease
shall automatically terminate no later than the end of the Original Term, and
Tenant shall have no further option to extend the term of this Lease, it being
agreed that time is of the essence with respect to the giving of such Election
Notice.  If Tenant shall extend the term hereof pursuant to the provisions of
this Section 2.4, such extension shall (subject to satisfaction of the
Conditions, unless waived by Landlord) be automatically effected without the
execution of any additional documents, but Tenant shall, at Landlord’s request,
execute an agreement confirming the Annual Fixed Rent for the Extended
Term.  The “Conditions” are that, as of the date of the Election Notice there
shall exist no Default of Tenant and the named Tenant as set forth in Section
1.1 (or any successor by Merger, or any Affiliate as defined in Subsection
6.2.1) shall actually occupy the entire Premises.

“Market Rate” shall mean the then fair market annual rent for the Premises for
the Extended Term (determined as set forth below) with annual increases and
concessions for rental abatement and tenant improvement allowances consistent
with market renewals in the greater Clarksburg area for premises comparable to
the Premises.  If Tenant disagrees with Landlord’s designation of the Market
Rate, then Tenant shall give notice thereof to Landlord within twenty (20) days
after Landlord’s Notice (failure to provide such notice of disagreement within
such 20-day period constituting acceptance by Tenant of Market Rate as set forth
in Landlord’s Notice); and if the parties cannot agree upon the Market Rate by
the date that is thirty (30) days following Landlord’s Notice, then the Market
Rate shall be submitted to appraisal as follows:  Within fifteen (15) days after
the expiration of such thirty (30) day period, Landlord and Tenant shall each
give notice to the other specifying the name and address of the appraiser each
has chosen.  The two appraisers so chosen shall meet within ten (10) days after
the second appraiser is appointed and if, within twenty (20) days after the
second appraiser is appointed, the two appraisers shall not agree upon a
determination of the Market Rate in accordance with the following provisions of
this Section 2.3 they shall together appoint a third appraiser.  If only one
party shall appoint an appraiser, as provided by this Section 2.4, who shall
have the qualifications hereinafter set forth, that sole appraiser shall render
the decision which would otherwise have been made as hereinabove provided.

If said two appraisers cannot agree upon the appointment of a third appraiser
within ten (10) days after the expiration of such twenty (20) day period, then
either party, on behalf of both and on notice to the other, may request such
appointment by the then President of the Real Estate Board (or any similar or
successor organization) for the greater Clarksburg area in accordance with its
then prevailing rules.  If said President shall fail to appoint said third
appraiser within ten (10) days after such request is made, then either party, on
behalf of both and on notice to the other, may request such appointment by the
American Arbitration Association (or any successor organization) in accordance
with its then prevailing rules.  In the event that all three appraisers cannot
agree upon such Market Rate within ten (10) days after the third appraiser shall
have been selected, then each appraiser shall submit his or her designation of
such Market Rate to the other two appraisers in writing; and Market Rate shall
be determined by calculating the average of the two numerically closest (or, if
the values are equidistant, all three) values so determined.

{B2323618; 13}

- 5 -

--------------------------------------------------------------------------------

 

Each of the appraisers selected as herein provided shall have at least ten (10)
years experience as a commercial real estate broker in the greater Clarksburg
area dealing with properties of the same type and quality as the Building.  Each
party shall pay the fees and expenses of the appraiser it has selected and the
fees of its own counsel.  Each party shall pay one half (1/2) of the fees and
expenses of the third appraiser (or the sole appraiser, if applicable) and all
other expenses of the appraisal.  The decision and award of the appraiser(s)
shall be in writing and shall be final and conclusive on all parties, and
counterpart copies thereof shall be delivered to both Landlord and
Tenant.  Judgment upon the award of the appraiser(s) may be entered in any court
of competent jurisdiction.

The appraiser(s) shall determine the Market Rate of the Premises for the
Extended Term and render a decision and award as to their determination to both
Landlord and Tenant (a) within twenty (20) days after the appointment of the
second appraiser, (b) within twenty (20) days after the appointment of the third
appraiser or (c) within fifteen (15) days after the appointment of the sole
appraiser, as the case may be.  In rendering such decision and award, the
appraiser(s) shall assume (i) that neither Landlord nor the prospective tenant
is under a compulsion to rent, and that Landlord and Tenant are typically
motivated, well‑informed and well‑advised, and each is acting in what it
considers its own best interest, (ii) the Premises are fit for immediate
occupancy and use “as is”, (iii) that in the event the Premises have been
damaged by fire or other casualty prior to the commencement of the Extended
Term, they have been fully restored.  The appraisers shall also take into
consideration the rents contained in leases for comparable space in the
Building, or in comparable buildings in the greater Clarksburg area, for
comparable periods of time.

If the dispute between the parties as to the Market Rate has not been resolved
before the commencement of Tenant’s obligation to pay the Annual Fixed Rent
based upon determination of such Market Rate, then Tenant shall pay the Annual
Fixed Rent under the Lease based upon the Market Rate designated by Landlord in
Landlord’s Notice until either the agreement of the parties as to the Market
Rate, or the decision of the appraiser(s), as the case may be, at which time
Tenant shall pay any underpayment of the Annual Fixed Rent to Landlord, or
Landlord shall refund any overpayment of the Annual Fixed Rent to Tenant.

Landlord and Tenant hereby waive the right to an evidentiary hearing before the
appraiser(s) and agree that the appraisal shall not be an arbitration nor be
subject to state or federal law relating to arbitrations.

2.5Right of First Offer.  So long as (i) there then exists no Default of Tenant,
(ii) the Tenant named in Section 1.1 of this Lease (or any successor by Merger
and/or any Affiliate) shall occupy the entire Premises, and (iii) this Lease is
still in full force and effect, then if any space in the Building shall become
available for lease by Landlord following the expiration or sooner termination
of the first lease of such space after the Date of this Lease, Landlord shall so
notify Tenant, and shall identify the space available (the “Offered Space”)
together with the rental rate and other terms and conditions (collectively, the
“Terms”) under which in good faith Landlord intends to offer such space to third
parties (which may include a term not co-terminus with that applicable to the
Premises then demised to Tenant under the Lease) and the date on which such
Offered Space is expected to be available, and Tenant may, by giving notice to
Landlord within five (5) days after receipt of such notice, irrevocably elect to
lease all, but not less than all, of the Offered Space on the Terms. If Tenant
shall have so elected to lease the

{B2323618; 13}

- 6 -

--------------------------------------------------------------------------------

 

Offered Space, it shall enter into an amendment to this Lease within ten (10)
days after it shall have received the same from Landlord, confirming the lease
of such Offered Space to Tenant on the Terms.  If Tenant shall not elect to
lease the Offered Space within the aforesaid five-day period, then Landlord
shall thereafter be free to lease any or all of such Offered Space to a third
party or parties from time to time on such terms and conditions as it may deem
appropriate, it being agreed that time is of the essence with respect to the
exercise of Tenant’s rights hereunder.

The provisions hereof shall not apply to the initial lease of any space after
the Date of this Lease (i.e. no space in the Building shall be subject to
Tenant’s rights hereunder until that space shall have been subject to a lease
entered into after the Date of this Lease), nor shall the provisions hereof
apply, and space shall not be deemed “available for lease” hereunder, if
Landlord shall intend either (a) to enter into a lease of such space to any
party pursuant to the terms of a lease in effect as of the Date of this Lease or
to any entity controlling, controlled by or under common control with Landlord
or (b) to renew or extend the lease with (or grant a new lease to) the entity
(or any party affiliated with such entity) then occupying such space.

2.6Measurement of the Premises.  Landlord and Tenant agree that the Premises
Rentable Area identified in Section 1.1 is recited for administrative purposes
only and that, although the Annual Fixed Rent has been determined by reference
to such square footage (regardless of the possibility that the actual
measurement of the Premises may be more or less than the number identified,
irrespective of measurement method used), Annual Fixed Rent and Tenant’s
Percentage shall not be changed except as expressly provided in this Lease.

ARTICLE 3

Commencement and Condition

3.1Condition at Delivery.   Landlord, at its sole cost and expense, shall
complete all of the work required to cause the Premises to be separated from the
balance of the space on the first floor of the Building so that the Premises are
separately demised and independently functional in compliance with all
applicable laws and codes and Landlord’s Building standards. Such work (the
“Demising Work”) shall include, without limitation, the installation of
necessary demising walls and doorways and modification of the HVAC ductwork,
electrical service, plumbing service (if any) and fire/life-safety systems as
necessary. Landlord shall deliver the Premises to Tenant with the Demising Work
complete except for so-called punch list work which need not be complete for
Tenant to commence Tenant’s Work (as defined in Section 3.2) and which can be
completed by Landlord after Tenant has begun Tenant’s Work without interfering
in any material respect with the completion of Tenant’s Work. Landlord shall use
commercially reasonable efforts to complete all punch list work not later than
thirty (30) days after the Commencement Date and Tenant agrees to give Landlord
reasonable access to the Premises for such purpose. In addition to the Demising
Work, prior to the Commencement Date Landlord shall stripe those areas of the
Parking Facility, as defined in Section 5.4 below, which are currently not
striped but which Landlord determines may be used as additional parking, to
indicate that such areas are parking spaces (the “Parking Facility
Work”).  Except as affected by the Demising Work and the Parking Facility Work,
the Premises shall be delivered to Tenant in the condition in which they are in
as of the Date of this Lease. Tenant acknowledges that no representations as to
the condition or repair of the Premises or promises to alter, remodel or

{B2323618; 13}

- 7 -

--------------------------------------------------------------------------------

 

improve either have been made by Landlord or any agents of Landlord except to
the extent expressly set forth in this Lease.

3.2Preparation of Premises.

(a)Tenant shall be responsible for making any alterations or improvements to the
Premises required by Tenant, all of which shall be at Tenant’s sole cost and
expense except that Landlord shall provide Tenant with an allowance as
hereinafter described as a contribution toward the costs incurred by Tenant to
design and construct Tenant’s initial alterations and improvements to the
Premises. Tenant shall cause an architect licensed in the State of Maryland to
prepare complete construction plans and specifications for said initial
alterations and improvements (“Tenant’s Plans”) in accordance with the
requirements of Exhibit C attached hereto. Tenant’s Plans shall be subject to
review and approval by Landlord as provided in Exhibit C. Landlord shall respond
to Tenant’s Plans (either by approval, request for additional information,
request for revision or communication of a reason for failure to approve) within
five (5) Business Days (as defined in the Rules and Regulations) after the date
of Landlord’s receipt of Tenant’s Plans or any resubmission, plus such
additional period of time, not to exceed an additional ten (10) Business Days,
as may be necessary for review of Tenant’s Plans by a third-party architect,
engineer or other consultant if Landlord determines that any aspect of Tenant’s
Plans requires such third-party review. Until Landlord shall have
unconditionally approved all of Tenant’s Plans, Tenant, shall deliver to
Landlord such additional information, documentation and/or revisions to Tenant’s
Plans as are necessary to obtain Landlord’s approval of Tenant’s Plans and this
process shall continue until Tenant’s Plans are approved by Landlord.

(b)Upon approval of Tenant’s Plans by Landlord (and provided Landlord shall have
delivered the Premises to Tenant), Tenant shall cause its contractor(s)
(selected by Tenant, but subject to approval by Landlord, which approval shall
not be unreasonably withheld, conditioned or delayed) to perform the work and
improvements described on Tenant’s Plans (collectively, “Tenant’s Work” )
diligently and continuously until Tenant’s Work is completed. Tenant’s Work
shall be performed in accordance with Tenant’s Plans, using materials and/or
installations meeting or exceeding Landlord’s minimum standards for the Building
and in accordance with the requirements of Exhibit C and all applicable
provisions of Article 6.  Tenant agrees (i) to cease promptly upon notice from
Landlord any activity or work which has not been approved by Landlord (where
such approval is required) or is not in compliance with the provisions of this
Lease, and (ii) to comply and cause its contractors to comply promptly with all
reasonable procedures and regulations prescribed by Landlord from time to time.
Tenant’s Work may include the purchase for the Premises and installation of any
Supplemental HVAC Equipment and the UPS System, as such terms are defined below.

(c)Tenant’s Work shall be considered substantially complete and the “Substantial
Completion Date” shall occur on the first day as of which all of the following
requirements have been met: (i) all work shown and described in Tenant’s Plans
has been completed, with only punchlist items (i.e., minor and insubstantial
details of decoration or mechanical adjustment) excepted; (ii) Tenant’s
architect has issued a certificate of substantial completion on the standard AIA
form or a reasonable equivalent, and a copy thereof together with record “as
built” drawings in paper and electronic (CAD) format showing all alterations as
actually constructed have been delivered to Landlord; (iii) all electrical,
mechanical, plumbing and HVAC facilities installed by Tenant are functioning
properly and if the alterations include

{B2323618; 13}

- 8 -

--------------------------------------------------------------------------------

 

any HVAC work, Tenant has provided to Landlord a copy of an air balancing report
signed by a professional engineer showing that the HVAC system is properly
balanced for the season; (iv) the Premises are reasonably free of debris and
construction materials, (v) all required governmental inspections have been
successfully completed and a final certificate of occupancy has been issued and
a copy thereof delivered Landlord; (vi) Tenant shall have certified to Landlord
the names of all contractors, subcontractors and suppliers which were engaged in
Tenant’s Work and delivered to Landlord final lien waivers from all such
parties; and (vii) Tenant shall have provided to Landlord copies of all
warranties and guarantees received from the contractors, subcontractors and
suppliers or manufacturers and copies of all maintenance manuals, instructions
and similar information pertaining to the operation and maintenance of fixtures
installed in the Premises as part of Tenant’s Work.

(d)Provided this Lease is then in full force and effect, Landlord shall make an
improvement allowance (“Landlord’s Contribution”) available to Tenant in
accordance with this Section 3.2 in an amount equal to the lesser of (i)
$1,472,100.00, or (ii) the actual amount of the third-party cost of Tenant’s
Work. For purposes of this Section 3.2(d), the “cost” of Tenant’s Work shall
mean the actual third-party costs incurred by Tenant in connection with
performing Tenant’s Work including, without limitation, all architectural and
engineering fees and expenses; all contractor charges for the cost of labor and
materials, profit, general conditions and overhead and supervision; all filing
fees and other permitting costs and fees paid to independent construction
managers, if any, plus a supervisory and review fee, to be retained by Landlord
(i.e., to be subtracted from Landlord’s Contribution), equal to one percent (1%)
of the hard costs of Tenant’s Work, which hard costs shall mean, for purposes of
this Section 3.2(d), all contractor charges for the cost of labor and materials,
profit, general conditions and overhead and supervision incurred in connection
with Tenant’s Work.

Tenant may requisition Landlord for payment of Landlord’s Contribution monthly
(hereinafter “Progress Payments”) provided that Landlord may withhold ten
percent (10%) of the amount due on each requisition paid prior to the
substantial completion of Tenant’s Work until the Final Payment (as hereinafter
defined). Each requisition for a Progress Payment shall include (i) a detailed
breakdown of the costs of Tenant’s Work included in the requisition, (ii) copies
of invoices from Tenant’s contractors, suppliers and others, as applicable,
substantiating such costs, and (iii) executed waivers of mechanic’s or material
supplier’s liens (in such form as Landlord shall reasonably require) on account
of any labor and/or materials furnished by such party through the date of the
requisition (provided that any such waiver may be conditioned upon receipt of
the amount requested for such party in the requisition).  Landlord shall make
each Progress Payment (in an amount not to exceed the lesser of (x) the costs of
Tenant’s Work, as evidenced by the documentation submitted with the applicable
requisition, or (y) the balance of Landlord’s Contribution then remaining, less
amounts retained by Landlord as hereinabove provided) to Tenant or, at Tenant’s
election, to Tenant’s general contractor within thirty (30) days after
Landlord’s receipt of a Progress Payment requisition with all required
supporting documentation.

After the Substantial Completion Date shall have occurred, Tenant may request in
writing that Landlord make payment of the balance of Landlord’s Contribution and
all retained amounts other than Landlord’s supervisory and review fee (the
“Final Payment” ). Tenant’s requisition for the Final Payment shall include (i)
a final, detailed breakdown of all of the costs of Tenant’s Work, (ii) final
mechanic’s and material supplier’s lien waivers therefor (provided that any such

{B2323618; 13}

- 9 -

--------------------------------------------------------------------------------

 

waiver may be conditioned upon receipt of the amount requested for such party in
the requisition) and (iii) all other documentation required for the Progress
Payment pursuant to the preceding paragraph as to the portion of Tenant’s Work
covered by the Final Payment. Landlord shall make payment of the Final Payment
in an amount equal to the lesser of (x) the unreimbursed cost of Tenant’s Work,
as evidenced by the documentation submitted with the requisition for the Final
Payment or (y) the balance of Landlord’s Contribution then remaining, if any
(including any retained amounts other than Landlord’s supervisory and review
fee), to Tenant (or at Tenant’s request, to its general contractor) within
thirty (30) days after Landlord’s receipt of a requisition for the Final Payment
with all required supporting documentation.

 

If the cost of Tenant’s Work shall total less than $1,472,100.00, then the
lesser of (x) the difference between the cost of Tenant’s Work and
$1,472,100.00, or (y) $294,420.00 (such lesser amount being the “Balance”) may
be used by Tenant as reimbursement for (i) the purchase of furniture, trade
fixtures and equipment for the Premises, (ii) the purchase and installation of
cabling for the Premises and (iii) signage and other move related expenses, as
well as any other soft costs. Landlord shall reimburse Tenant for such costs (in
an amount equal to the lesser of the invoices submitted by Tenant or the
Balance) within thirty (30) days after Tenant submits to Landlord invoices for
such costs.

 

Notwithstanding the foregoing, Landlord shall not be required to make payment of
Landlord’s Contribution (a) if (or to the extent) Tenant shall not have
submitted paid invoices for Tenant’s Work together with all required supporting
documentation by December 31, 2020, time being of the essence, or (b) at a time
when there exists any Default of Tenant and/or (c) if this Lease shall have
terminated. Any balance of Landlord’s Contribution which Landlord is not
required to reimburse to Tenant pursuant to this Section 3.2 shall be the
property of Landlord.

 

3.3Construction Representatives.  Both Landlord and Tenant shall appoint one
individual as its “Construction Representative” who is authorized to act on its
behalf in connection with any matters arising pursuant to this Article 3.  The
Construction Representative may be changed from time to time by notice hereunder
from the then current Construction Representative to the other party’s
Construction Representative or by notice from Landlord or Tenant pursuant to
Section 10.1.  Notwithstanding Section 10.1, any notices or other communication
under this Article 3 may be made by letter or other writing sent by U.S. mail,
facsimile or email, provided the communication is made by one party’s
Construction Representative to the other party’s Construction Representative.

ARTICLE 4

Rent, Additional Rent, Insurance and Other Charges

4.1The Annual Fixed Rent.  Tenant shall pay Annual Fixed Rent to Landlord, or as
otherwise directed by Landlord, without offset, abatement (except as provided in
Article 7), deduction or demand.  Annual Fixed Rent shall be payable in equal
monthly installments, in advance, on the first day of each and every calendar
month during the term of this Lease, by electronic transfer of immediately
available funds to the account set forth in Section 1.1, or in such other
manner, or to such other account as Landlord shall from time to time designate
by notice to Tenant.

{B2323618; 13}

- 10 -

--------------------------------------------------------------------------------

 

Annual Fixed Rent for any partial month shall be prorated on a daily basis
(based on a 360 day year), and if Annual Fixed Rent commences on a day other
than the first day of a calendar month, the first payment which Tenant shall
make to Landlord shall be payable on the date Annual Fixed Rent commences and
shall be equal to such pro-rated amount plus the installment of Annual Fixed
Rent for the succeeding calendar month.

4.2Additional Rent.  Tenant shall pay to Landlord, as Additional Rent, Tenant’s
Percentage of Taxes and Operating Costs as provided in Subsections 4.2.1 and
4.2.2, and all other charges and amounts payable by or due from Tenant to
Landlord (all such amounts referred to in this sentence being “Additional
Rent”).

4.2.1Real Estate Taxes.  If Taxes (as hereinafter defined) assessed against the
Property (or estimated to be due by governmental authority) for any fiscal tax
period (a “Tax Year”) during the term of this Lease shall exceed Base Taxes,
whether due to increase in rate or reassessment of the Property, or both, Tenant
shall reimburse Landlord therefor, as Additional Rent, in an amount equal to
Tenant’s Percentage of any such excess (the “Tax Excess”).  Except as otherwise
provided in the immediately following paragraph, Tenant shall pay the Tax Excess
to Landlord at least ten (10) days prior to the date or dates within any year
during the term hereof that the same, or any fractional share thereof, shall be
due and payable to any governmental authority responsible for collection of same
(as stated in a notice to Tenant given at least twenty (20) days prior to the
date or dates any such payment shall be due, which notice shall set forth the
manner of computation of any Tax Excess due from Tenant, except that such
payment shall be made to Landlord not later than ten (10) days after such notice
to Tenant if such notice is given subsequent to the date twenty (20) days prior
to the date the same is due and payable as aforesaid).

At Landlord’s election, Tenant shall pay to Landlord, as Additional Rent on the
first day of each calendar month during the term but otherwise in the manner
provided for the payment of Annual Fixed Rent, estimated payments on account of
the Tax Excess, such monthly amounts to be sufficient to provide Landlord by the
time Tax payments are due or are to be made by Landlord a sum equal to the Tax
Excess, as reasonably estimated by Landlord from time to time on account of
Taxes for the then current Tax Year.  If the total of such monthly remittances
for any Tax Year is greater than the Tax Excess for such Tax Year, Landlord
shall credit such overpayment against Tenant’s subsequent obligations on account
of Additional Rent until the overpayment is fully credited (or promptly refund
such overpayment if the term of this Lease has ended and Tenant has no further
obligations to Landlord); if the total of such remittances is less than the Tax
Excess for such Tax Year, Tenant shall pay the difference to Landlord within
thirty (30) days after being so notified by Landlord.

If, after Tenant shall have made all payments due to Landlord pursuant to this
Subsection 4.2.1, Landlord shall receive a refund of any portion of Taxes as a
result of an abatement of such Taxes by legal proceedings, settlement or
otherwise (without either party having any obligation to undertake any such
proceedings), Landlord shall pay or credit to Tenant Tenant’s Percentage of that
percentage of the refund (after first deducting any expenses, including
attorneys’, consultants’ and appraisers’ fees, incurred in connection with
obtaining any such refund) which equals the percentage of the applicable Tax
Year included in the term hereof, provided however, in no event shall Tenant be
entitled to receive more than the sum of payments actually made by

{B2323618; 13}

- 11 -

--------------------------------------------------------------------------------

 

Tenant on account of Taxes with respect to such Tax Year or to receive any
payment if Taxes for any Tax Year are less than Base Taxes.

In the event that the Commencement Date shall occur or the term of this Lease
shall expire or be terminated during any Tax Year, or should the Tax Year or
period of assessment of Taxes be changed or be more or less than one (1) year,
or should Tenant’s Percentage be modified during any Tax Year due to a change in
the rentable area of the Building and/or the Premises or otherwise, as the case
may be, then the amount of Tax Excess which may be otherwise payable by Tenant
as provided in this Subsection 4.2.1 shall be pro-rated on a daily basis based
on a 360 day Tax Year.

“Taxes” shall mean all taxes, assessments, excises and other charges and
impositions which are general or special, ordinary or extraordinary, foreseen or
unforeseen, of any kind or nature which are levied, assessed or imposed by any
governmental authority upon or against or with respect to the Property.  If, at
any time, any tax or excise on rents or other taxes, however described, are
levied or assessed against Landlord, either wholly or partially in substitution
for, or in addition to, real estate taxes assessed or levied on the Property,
such tax or excise on rents or other taxes shall be included in Taxes; however,
Taxes shall not include franchise, estate, inheritance, income (except to the
extent that a tax on income or revenue is levied solely on rental revenues and
not on other types of income and then only from rental revenue generated by the
Property) or capital levy taxes assessed on Landlord.  Taxes also shall include
all court costs, attorneys’, consultants’ and accountants’ fees, and other
expenses incurred by Landlord in analyzing and contesting Taxes through and
including all appeals.  Taxes shall include any estimated payment made by
Landlord on account of a fiscal tax period for which the actual and final amount
of taxes for such period has not been determined by the governmental authority
as of the date of any such estimated payment.

4.2.2Operating Costs.  If, during the term hereof, Operating Costs (as
hereinafter defined) paid or incurred by Landlord in any twelve‑month period
established by Landlord (an “Operating Year”) shall exceed Base Operating Costs,
Tenant shall reimburse Landlord for the Tenant’s Percentage of any such excess
(such amount being hereinafter referred to as the “Operating Cost
Excess”).  Except as otherwise provided in the immediately following paragraph
Tenant shall pay the Operating Cost Excess to Landlord within twenty (20) days
from the date Landlord shall furnish to Tenant an itemized statement
thereof.  Any year-end statement by Landlord relating to Operating Costs (other
than an invoice for a monthly estimate) shall be final and binding upon Tenant
unless it shall within sixty (60) days after receipt thereof, contest any items
therein by giving notice to Landlord specifying each item contested and the
reasons therefor.

At the election of Landlord, Tenant shall pay to Landlord, as Additional Rent on
the first day of each calendar month during the term but otherwise in the manner
provided for the payment of Annual Fixed Rent, estimated payments on account of
Operating Cost Excess, such monthly amounts to be sufficient to provide to
Landlord, by the end of each Operating Year, a sum equal to the Operating Cost
Excess for such Operating Year, as estimated by Landlord from time to time
during such Operating Year.  If, at the expiration of each Operating Year in
respect of which monthly installments of Operating Cost Excess shall have been
made as aforesaid, the total of such monthly remittances is greater than the
Operating Cost Excess for such Operating Year, Landlord shall credit such
overpayment against Tenant’s subsequent obligations on

{B2323618; 13}

- 12 -

--------------------------------------------------------------------------------

 

account of Additional Rent until the overpayment is fully credited (or promptly
refund such overpayment if the term of this Lease has ended and Tenant has no
further obligation to Landlord); if the total of such remittances is less than
the Operating Cost Excess for such Operating Year, Tenant shall pay the
difference to Landlord within thirty (30) days after receipt of an invoice from
Landlord.  In no event shall Tenant be entitled to receive any reimbursement or
credit if Operating Costs for any Operating Year are less than Base Operating
Costs.

In the event that the Commencement Date shall occur or the term of this Lease
shall expire or be terminated during any Operating Year or Tenant’s Percentage
shall be modified during any Operating Year due to a change in the rentable area
of the Building and/or the Premises or otherwise, as the case may be, then the
amount of Operating Cost Excess which may be payable by Tenant as provided in
this Subsection 4.2.2 shall be pro-rated on a daily basis based on a 360 day
Operating Year.

“Operating Costs” shall mean all costs and expenses paid or incurred for the
operation, cleaning, management, maintenance, repair and upkeep of the Property,
including, without limitation:

(a)all salaries, wages, fringe benefits, payroll taxes and workmen’s
compensation insurance premiums related thereto and all other costs paid or
incurred with respect to employment of personnel engaged in operation,
administration, cleaning, maintenance, repair, upkeep and security of the
Property including, without limitation, supervisors, property managers,
accountants, bookkeepers, janitors, carpenters, engineers, mechanics,
electricians and plumbers;

(b)all utilities and other costs related to provision of heat (including oil,
steam and/or gas), electricity, air conditioning, and water (including sewer
charges) and other utilities to the Property (exclusive of reimbursement to
Landlord for any of same received as a result of direct billing to any tenant of
the Building);

(c)all costs, including supplies, material and equipment costs, for cleaning and
janitorial services to the Property, the Building and, if applicable, adjacent
walks and ways (including, without limitation, trash removal and interior and
exterior window cleaning), and interior and exterior landscaping and pest
control;

(d)the cost of replacements for tools and other similar equipment used in the
repair, maintenance, cleaning and protection of the Property, provided that, in
the case of any such equipment used jointly on other property of Landlord, such
costs shall be suitably prorated among the Property and such other properties;

(e)all costs and premiums for fire, casualty, rental income, liability and such
other insurance as may be maintained from time to time by Landlord relating to
the Property and premiums for fidelity bonds covering persons having custody or
control over funds or other property of Landlord relating to the Property;

(f)all costs of maintaining, repairing, decorating, operating, administering,
inspecting and protecting the Property (including, without limitation, lighting,
installation, maintenance, repair and alteration of signs, snow removal on the
Property and adjacent walks

{B2323618; 13}

- 13 -

--------------------------------------------------------------------------------

 

and ways, paving, patching and restriping of parking areas and operation,
maintenance, replacement and repair of heating, ventilating and air conditioning
equipment, fire protection and security systems, roofs, parking areas and any
other common Building equipment, systems or facilities), and all costs of
structural and other repairs and replacements (other than repairs for which
Landlord has received full reimbursement from contractors, other tenants of the
Building or from others) necessary to keep the Property in good working order,
repair, appearance and condition;

(g)costs of compliance with any laws, rules, regulations, ordinances, agreements
or standards applicable to the Building or the Property, which conformance is
not the responsibility of any tenant of the Building, and which Landlord elects
or is required to perform, and costs of removal or remediation of or testing and
monitoring for any Hazardous Materials in the Building or Property, which is not
the responsibility of any tenant of the Building, and which Landlord elects to
perform;

(h)a management fee of up to three (3%) percent of gross rents payable by
tenants of the Property; and

(i)actual, out-of-pocket attorney’s fees and disbursements (exclusive of any
such fees and disbursements incurred in tax abatement proceedings or in the
preparation of leases) and auditing and other professional fees and expenses.

Notwithstanding the foregoing, for purposes of this Lease, Operating Costs shall
not include the following:

(i)Taxes;

(ii)Costs, including marketing costs, legal fees, space planner’s fees, and
brokerage fees incurred in connection with the original construction and
development of the Property or the original or future leasing of the Property,
and costs, including permit, license and inspection costs and allowances and
other costs incurred with respect to the installation of tenant improvements
made for new tenants in the Property or incurred in renovating or otherwise
improving, decorating, painting or redecorating vacant leasable space for
tenants or other occupants (or prospective tenants or occupants) of the
Property;

(iii)the cost of capital expenditures (including reserves for capital
expenditures not yet incurred) except as expressly provided herein;

(iv)depreciation, amortization, interest and principal payments on mortgages,
and other debt costs except for the interest factor included in the annual
charge off of those capital expenditures that are included in Operating Costs as
hereinafter provided;

(v) costs for which Landlord is separately reimbursed by any tenant or occupant
of the Property (other than pursuant to an operating cost clause) or by
insurance by its carrier or any tenant’s carrier (or if Landlord fails to carry
insurance required to be carried by Landlord under this Lease, costs which would
have been covered by insurance had Landlord obtained the coverage required to be
carried under this Lease) or by anyone else, and utility costs paid for by any
tenant directly;

{B2323618; 13}

- 14 -

--------------------------------------------------------------------------------

 

(vi)any bad debt loss, rent loss, or reserves for bad debts or rent loss;

(vii)any attorney’s fees, settlement fees, and other expenses incurred in
connection with disputes with tenants or other occupants of the building

(viii)any amounts paid as ground rental for the Property by Landlord:

(ix)all items and services for which Tenant or any other tenant in the Property
separately reimburses Landlord or which Landlord provides selectively to one or
more tenants (but not to Tenant) without reimbursement;

(x)the costs of removing or remediating Hazardous Materials that were placed or
released in, on or under the Property by Landlord, another tenant, or Landlord’s
or another tenant’s agents, contractors or employees;

(xi)costs arising from Landlord’s charitable or political contributions;

(xii)the amount of any payments by Landlord to its affiliates for goods or
services for the Property in excess of a competitive rate charged at properties
comparable to the Building, except as otherwise provided in this Lease; and

(xiii)costs incurred in connection with the financing, refinancing, mortgaging,
selling or change of ownership of the Property including, without limitation,
brokerage commissions, fees of consultants, attorneys, and accountants, closing
costs, title insurance premiums, transfer taxes, recording fees and interest
charges.

(xiv)all costs associated with the operation of the business of the entity which
constitutes Landlord (e.g., placement fees for employees, corporate accounting
and employee training costs) as distinguished from costs incurred in the
operation of the Property;

(xv)costs and liabilities (including, without limitation, costs and liabilities
for indemnity) arising from Landlord’s, or its agents’ or contractors’,
negligence or intentional misconduct, or breach, violation, or nonperformance of
any term, covenant or provision of this Lease, any other lease in the Building,
or any law, ordinance or governmental requirement; and

(xvi)costs incurred by Landlord to correct any condition of the Building or
Property that is in violation of any Laws as of the Commencement Date.

If, during the term of this Lease, Landlord shall make any capital expenditure,
the total cost thereof shall not be included in Operating Costs for the
Operating Year in which it was made, but Landlord may include in Operating Costs
for such Operating Year in which such expenditure was made and in Operating
Costs for each succeeding Operating Year an annual charge‑off of such capital
expenditure, provided such expenditure is (i) made to comply with any law, rule,
regulation, order or ordinance, or any amendment thereto or interpretation
thereof, first enacted after the date the Building was constructed, or (ii) made
to protect the health, safety of the occupants of the Property, or (iii) made to
replace worn out or obsolete items or to keep the Property in first-class
condition, or (iv) designed to reduce Operating Costs, and then such amounts may
be included only to the extent of actual Operating Expense savings. Annual
charge‑offs shall be determined by dividing the original capital expenditure
plus interest at the

{B2323618; 13}

- 15 -

--------------------------------------------------------------------------------

 

Prime Rate plus two hundred basis points, by the number of years of useful life
of the improvement, repair, alteration or replacement made with the capital
expenditure; and the useful life shall be determined reasonably by Landlord in
accordance with then prevailing customs and practices of the real estate
industry, consistently applied. Notwithstanding the foregoing, any capital
expenditures required as a result of (i) Tenant’s Work except for expenditures
required by the Americans with Disabilities Act, or (ii) any installations,
alterations or additions to the Premises made by Tenant after the Commencement
Date, or (iii) any particular use of the Premises by Tenant shall be borne by
Tenant alone and shall be paid by Tenant to Landlord as Additional Rent (unless
included within Landlord’s Contribution) in the Operating Year in which such
expenditures are incurred.

Notwithstanding any provision of this Subsection 4.2.2 to the contrary, for
purposes of computing Tenant’s Operating Cost Excess under this Lease, in no
event shall the amount of Controllable Operating Costs, as hereinafter defined,
included in Operating Costs for any Operating Year exceed the Controllable Cost
Cap, as hereinafter defined, for such Operating Year. If, pursuant to the
provisions of this paragraph, any portion of Controllable Operating Costs is
excluded from Operating Costs in an Operating Year, such amount shall accrue and
shall be included in Operating Costs (as Controllable Operating Costs) with
respect to the next following Operating Year, subject to the Controllable Cost
Cap for such Operating Year. Such accrual shall continue until such amount has
been fully included in Operating Costs for an Operating Year and Tenant has paid
Tenant’s Operating Cost Excess on account thereof notwithstanding the effect of
the Controllable Cost Cap; however Tenant shall have no obligation to pay any
Controllable Operating Costs which remain accrued and have not been included in
Operating Costs as of the end of the Operating Year during which the term of
this Lease expires. For the purposes of this paragraph the following definitions
shall apply:

(a)“Controllable Operating Costs” shall mean all Operating Costs, except for the
following, which shall not be subject to the limitations on increases described
above: (i) the utility costs described in subparagraph (b) of the preceding
definition of Operating Costs; (ii) the insurance costs described in
subparagraph (e) of the preceding definition of Operating Costs; (iii) the costs
described in subparagraph (a) of the preceding definition of Operating Costs
which are governed or established by collective bargaining agreements or federal
or state minimum wage laws; (iv) the management fees described in subparagraph
(h) of the preceding definition of Operating Costs, and (v) the costs of snow
and ice treatment and removal.

(b)“Controllable Cost Cap” shall mean (i) for the 2020 Operating Year, one
hundred percent (100%) of the Controllable Operating Costs (i.e. the amount
thereof shall not be limited for such year), and (ii) for each succeeding
Operating Year, one hundred five percent (105%) of the amount of the
Controllable Cost Cap for the immediately preceding Operating Year.

In addition, if during any portion of any Operating Year for which Operating
Costs are being computed (including any period used to compute Base Operating
Costs), less than ninety-five percent (95%) of the rentable area of the Building
was leased to tenants or if Landlord is supplying less than ninety-five percent
(95%) of the rentable area of the Building with the services and utilities being
supplied hereunder, Landlord may, at its option, reasonably project, on an
item-by-item basis, the Operating Costs that would have been incurred if
ninety-five percent (95%) of the Building were occupied for such Operating Year
and such services and

{B2323618; 13}

- 16 -

--------------------------------------------------------------------------------

 

utilities were being supplied to ninety-five percent (95%) of the rentable area
of the Building, and such projected amount shall, for the purposes hereof, be
deemed to be the Operating Costs for such Operating Year.

Provided Tenant shall have paid all amounts invoiced by Landlord on account of
Operating Costs for the applicable Operating Year, Landlord shall permit Tenant,
at Tenant’s sole cost and expense except as hereinafter provided, to review any
of Landlord’s invoices and statements (“Records”) relating to Operating Costs
for such Operating Year at the place where such Records are customarily
maintained by Landlord, provided such review is requested by Tenant by notice
given to Landlord not later than one hundred and twenty (120) days after
Tenant’s receipt of Landlord’s final statement of Operating Costs for the
applicable Operating Year (the “Final Statement”) and thereafter undertaken by
Tenant or its accountants (provided such accountants are compensated at usual
hourly rate and not on a contingency fee basis) with due diligence. Landlord
shall make such Records available to Tenant within a reasonable time after
receipt of Tenant’s request.  If any of Landlord’s Records (or copies thereof)
are not customarily maintained at Landlord’s office in the Clarksburg area,
then, at Landlord’s expense, Landlord shall have copies of such Records made and
sent to Landlord’s Clarksburg area office so that Tenant may conduct its
examination at such office. Landlord may provide the Records to Tenant
electronically. If Tenant objects to Landlord’s determination of Operating Costs
for any Operating Year, Tenant shall give Landlord notice (a “Dispute Notice”)
that Tenant disputes the correctness of such determination, specifying each item
contested and the reasons therefor, not later than the later of (a) one hundred
and twenty (120) days after delivery of the Final Statement for such Operating
Year, or (b) forty-five (45) days after Landlord makes available the Records
relating to Operating Costs for such Operating Year if Tenant submitted a timely
request to review such documentation. If Tenant fails to give the Dispute Notice
within the time period specified in the preceding sentence, then Tenant shall be
deemed to have waived any and all objections to such Final Statement. If such
dispute has not been settled by agreement within two (2) months after the giving
of the Dispute Notice, either party may submit the dispute to arbitration in
accordance with the commercial arbitration rules of the American Arbitration
Association. The decision of the arbitrators shall be final and binding on
Landlord and Tenant and judgment thereon may be entered in any court of
competent jurisdiction.

If it should be agreed or decided that Operating Costs were overstated by five
percent (5%) or more, then Landlord shall promptly reimburse Tenant for the
reasonable costs incurred by Tenant in reviewing the Records, Tenant’s
reasonable arbitration costs, not to exceed $2,500.00, plus any excess amount
paid by Tenant on account of overstated Operating Costs with interest at the
Default Rate. If it should be agreed or decided that Operating Costs were not
overstated at all, then Tenant shall, as Additional Rent, promptly reimburse
Landlord for its costs incurred in the arbitration, and if it should be agreed
or decided that Operating Costs shall have been understated or Tenant shall not
have paid Tenant’s Operating Cost Excess in full, Tenant shall, as Additional
Rent, promptly pay any deficiency. In the event of an overstatement which is
less than five percent (5%), Landlord shall reimburse Tenant for the excess
amount paid by Tenant on account of overstated Operating Costs without interest
and each party shall be responsible for its own costs incurred in connection
with such dispute. Tenant shall keep confidential all agreements involving the
rights provided in this section and the results of any audits or arbitration
conducted hereunder. Notwithstanding the foregoing, Tenant shall be permitted to
furnish the foregoing information to its attorneys and accountants to the extent
necessary to perform their respective service for Tenant.

{B2323618; 13}

- 17 -

--------------------------------------------------------------------------------

 

4.3Personal Property and Sales Taxes.  Tenant shall pay all taxes charged,
assessed or imposed upon the personal property of Tenant and all taxes on the
sales of services or inventory, merchandise and any other goods by Tenant in or
upon the Premises.

4.4Insurance.  

4.4.1Insurance Policies.  Tenant shall, at its expense, take out and maintain,
throughout the term of this Lease, the following insurance:

4.4.1.1Commercial general liability insurance (on an occurrence basis, including
without limitation, contractual liability no less broad than that which is
provided by the ISO Commercial General Liability coverage form CG 00 01 04-13,
bodily injury, property damage, fire legal liability, and products and completed
operations coverage) under which Tenant is named as an insured and Landlord and
Landlord’s Agent (and the holder of any mortgage on the Premises or Property, as
set out in a notice from time to time) are named as additional insureds as their
interests may appear, in an amount which shall, during the Original Term, be at
least equal to the Commercial General Liability Insurance Limits, and, which,
from time to time thereafter, shall be for such higher limits, if any, as
Landlord shall determine to be customarily carried in the area in which the
Property is located for premises similar to the Premises which are used for
similar purposes and which are located in properties comparable to the Building;

4.4.1.2Worker’s compensation insurance with statutory limits covering all of
Tenant’s employees working on the Premises;

4.4.1.3Property insurance on a “replacement cost” basis covering all furniture,
furnishings, fixtures and equipment and other personal property brought to the
Premises by Tenant and anyone acting under Tenant and all improvements and
betterments to the Premises performed at Tenant’s expense;

4.4.1.4Business income and extra expense insurance covering not less than six
(6) months loss of income; and

4.4.1.5Such other insurance, in such amounts, as Landlord shall determine are
customarily carried in the area in which the Property is located for premises
similar to the Premises which are used for similar purposes and which are
located in properties comparable to the Building.

4.4.2Requirements.  All policies of insurance maintained by Tenant shall contain
deductibles and self-insured retentions not in excess of that reasonably
approved by Landlord (Landlord hereby approving a deductible and self-insured
retention of $50,000), shall contain a clause confirming that such policy and
the coverage evidenced thereby shall be primary with respect to any insurance
policies carried by Landlord and shall be obtained from insurers qualified to do
business and in good standing in the State of Maryland having a rating by A.M.
Best Company of at least A-VIII or otherwise be acceptable to Landlord.  A
certificate of the insurer evidencing the insurance required to be maintained by
Tenant hereunder shall be delivered to Landlord prior to the Commencement Date.
Not later than ten (10) days prior to the expiration date set forth in any
certificate evidencing the insurance required hereunder, Tenant

{B2323618; 13}

- 18 -

--------------------------------------------------------------------------------

 

shall deliver to Landlord evidence reasonably satisfactory to Landlord, which
may be in the form of a letter from Tenant’s insurance broker, that Tenant has
taken all steps necessary to renew or replace such insurance as of the
expiration thereof so that there is no lapse in coverage, and certificates of
the insurer of policy renewal or replacement shall be delivered to Landlord
during the term of this Lease not later than fifteen (15) days after the
expiration date set forth in any previously issued certificate evidencing
such  insurance.  Each such policy shall be non cancelable and not materially
changed with respect to the interest of Landlord and such mortgagees of the
Property without prior written notice as provided in the policy, and if the
policy shall not require the insurance company to give notice directly to
Landlord and/or such mortgagee, Tenant shall give such notice immediately upon
having notice of any such cancellation or change.  Any insurance required of
Tenant under this Lease may be furnished by Tenant under a blanket policy
carried by it provided that such blanket policy shall reference the Premises,
and shall guarantee a minimum limit available for the Premises equal to the
insurance amounts required in this Lease.  

4.4.3Waiver of Subrogation.  Landlord and Tenant shall each endeavor to secure
an appropriate clause in, or an endorsement upon, each property damage insurance
policy obtained by it and covering the Building, the Premises or the personal
property, fixtures and equipment located therein or thereon, pursuant to which
the respective insurance companies waive subrogation and permit the insured,
prior to any loss, to agree with a third party to waive any claim it might have
against said third party.  The waiver of subrogation or permission for waiver of
any claim hereinbefore referred to shall extend to the agents of each party and
its employees and, in the case of Tenant, shall also extend to all other persons
and entities occupying or using the Premises by, through or under Tenant.  If
and to the extent that such waiver or permission can be obtained only upon
payment of an additional charge then the party benefiting from the waiver or
permission shall pay such charge upon demand, or shall be deemed to have agreed
that the party obtaining the insurance coverage in question shall be free of any
further obligations under the provisions hereof relating to such waiver or
permission from such insurance companies.

Subject to the foregoing provisions of this Subsection 4.4.3, and insofar as may
be permitted by the terms of the property insurance policies carried by it, each
party hereby releases the other with respect to any claim which it might
otherwise have against the other party for any loss or damage to its property to
the extent such damage is actually covered or would have been covered by
policies of property insurance required by this Lease to be carried by the
respective parties hereunder.  In addition, Tenant agrees to exhaust any and all
claims against its insurer(s) prior to commencing an action against Landlord for
any loss covered by insurance required to be carried by Tenant hereunder.

4.5Utilities.  Tenant shall during the term pay all charges for telephone and
other utilities or services not supplied by Landlord pursuant to Subsections
5.1.1 and 5.1.2, whether designated as a charge, tax, assessment, fee or
otherwise, all such charges to be paid as the same from time to time become
due.  Except as otherwise provided in this Section 4.5 or in Article 5, it is
understood and agreed that Tenant shall make its own arrangements for the
installation or provision of all utilities and services and that Landlord shall
be under no obligation to furnish any utilities to the Premises.

{B2323618; 13}

- 19 -

--------------------------------------------------------------------------------

 

4.6Late Payment of Rent.  If any installment of Annual Fixed Rent or any
Additional Rent is not paid on or before the date the same is due, it shall bear
interest (as Additional Rent) from the date due until the date paid at the
Default Rate (as defined in Section 8.4).  In addition, if any installment of
Annual Fixed Rent or Additional Rent is unpaid for more than five (5) days after
the date due, Tenant shall pay to Landlord a late charge equal to the greater of
One Hundred Dollars ($100) or ten percent (10%) of the delinquent
amount.  Notwithstanding the foregoing, as to the first such late payment in any
calendar year, Tenant shall not be required to pay such late charge unless
Tenant fails to pay the amount due within five (5) days after Landlord gives
Tenant notice of such late payment (once Landlord shall have given Tenant such a
notice, no such notice shall be required as a condition to Tenant’s obligation
to pay the late charge with respect to any subsequent late payments in the same
calendar year). The parties agree that the amount of such late charge represents
a reasonable estimate of the cost and expense that would be incurred by Landlord
in processing and administration of each delinquent payment by Tenant, but the
payment of such late charges shall not excuse or cure any default by Tenant
under this Lease. Absent specific provision to the contrary, all Additional Rent
shall be due and payable in full fourteen (14) days after demand by Landlord.

4.7Security Deposit.  Tenant shall not be required to post a security deposit.

ARTICLE 5

Landlord’s Covenants

5.1Affirmative Covenants.  Landlord shall, during the term of this Lease provide
the following:

5.1.1Heat and Air-Conditioning.  Landlord shall provide and maintain heat,
ventilation and air‑conditioning (“HVAC”) equipment sufficient to maintain the
Premises at comfortable temperatures for general office use, subject to all
federal, state and municipal regulations, during Normal Building Operating Hours
(as defined in the Rules and Regulations) and subject to compliance by Tenant
with the following and the provisions of Subsection 6.2.4.  If Tenant shall
require HVAC at times other than Normal Building Operating Hours, Landlord may
furnish such service and Tenant shall pay therefor such charges as may from time
to time be in effect to reimburse Landlord for the actual cost of providing HVAC
outside of Normal Building Operating Hours.  If the temperature otherwise
maintained in any portion of the Premises by the HVAC system is affected as a
result of (i) the type or quantity of any lights, machines or equipment used by
Tenant in the Premises, (ii) the occupancy of any portion of the Premises by
more than one person per two hundred (200) square feet of rentable area, (iii)
an electrical load for lighting or power in excess of the limits specified in
Subsection 6.2.4, or (iv) any partitioning or other improvements installed by
Tenant, then at Tenant’s sole cost, Landlord may install any equipment, or
modify any existing equipment Landlord deems necessary to restore the
temperature balance.  Tenant agrees to keep closed, when necessary, blinds or
other window treatments which, because of the sun’s position, must be closed to
provide for the efficient operation of the air conditioning system, and Tenant
agrees to cooperate with Landlord and to abide by the reasonable regulations and
requirements which Landlord may prescribe for the proper functioning and
protection of the HVAC system.  Landlord shall have no responsibility for
providing any service from Supplemental HVAC Equipment or any Separate HVAC
Equipment, as defined in Subsection 6.1.3.

{B2323618; 13}

- 20 -

--------------------------------------------------------------------------------

 

5.1.2Cleaning; Water.  Landlord shall provide cleaning, pest control,
maintenance and landscaping to the common areas of the Building and Property
(including snow removal to the extent necessary to maintain reasonable access to
the Building) in accordance with standards generally prevailing throughout the
term hereof in comparable office buildings in the greater Clarksburg area; and
furnish hot and cold running water for ordinary drinking, kitchen, lavatory and
toilet facilities for use in connection with the Permitted Uses (as opposed to
special laboratory or other uses in excess of the Permitted Uses) and shall
cause the Premises to be cleaned in accordance with the standards set forth in
Exhibit E attached hereto. Tenant shall pay to Landlord upon invoice the actual
costs incurred by Landlord for (x) extra cleaning work in the Premises required
because of carelessness, indifference, misuse or neglect on the part of Tenant
or its subtenants or its or their employees or visitors, and (y) removal from
the Premises and the Building of any refuse and rubbish of Tenant in excess of
that ordinarily accumulated in connection with the Permitted Use including,
without limitation, kitchen refuse, or at times other than Landlord’s standard
cleaning times.  Notwithstanding the foregoing, Landlord shall not be required
to clean any portions of the Premises used for preparation, serving or
consumption of food or beverages or other special purposes if same require
greater or more difficult cleaning work than office areas, and Tenant agrees, at
Tenant’s expense, to retain Landlord’s cleaning contractor to perform such extra
cleaning, provided that the charges of such cleaning contractor shall be
commercially reasonable. Notwithstanding the foregoing, Tenant shall be entitled
to engage contractors, with the advance written consent of Landlord, which shall
not be unreasonably withheld, conditioned or delayed, to perform such cleaning
tasks as Tenant determines including, without limitation, cleaning electrostatic
discharge flooring and materials.

Landlord, its cleaning contractor and their respective employees shall have
access to the Premises after 6:00 p.m. and before 8:00 a.m. and shall have the
right to use, without charge therefor, all light, power and water in the
Premises reasonably required to clean the Premises as required hereunder.

Notwithstanding the foregoing or any other provision of this Lease to the
contrary, Tenant agrees that Landlord shall have no obligation to handle or
dispose of any (a) radioactive, volatile, highly flammable, explosive or toxic
materials, (b) any Hazardous Materials as defined in Subsection 6.2.8, (c)
construction debris, or (d) any other waste which, because of its nature,
requires special handling or disposal; any item identified in clauses “(a)”
through “(d)”, above, hereinafter referred to as “Excepted Waste”.  Tenant
agrees that the handling and disposal of Excepted Waste, and the cleaning of any
portion of the Premises contaminated by Excepted Waste, shall be the sole
responsibility of Tenant and Tenant shall contract directly for the handling and
disposal of Excepted Waste and the cleaning of any portion of the Premises
contaminated by Excepted Waste, at Tenant’s sole cost and expense. Tenant is
prohibited from placing, disposing or discarding Excepted Waste with the
ordinary trash of the Building. Title to and liability for any Excepted Waste
shall, at all times, remain with Tenant, and Tenant agrees to indemnify and hold
Landlord and Landlord’s mortgagee(s) harmless from any and all liability
relating to or arising from the handling or disposal of Excepted Waste.

If Tenant uses water for any purpose other than ordinary drinking, lavatory and
toilet purposes, Landlord may assess a reasonable charge for the additional
water so used or install a water meter and thereby measure Tenant’s water
consumption for all purposes.  In the latter event, Tenant shall pay the cost of
the meter and the cost of installation thereof and shall keep such meter and
installation equipment in good working order and repair.  Tenant agrees to pay

{B2323618; 13}

- 21 -

--------------------------------------------------------------------------------

 

for water consumed, as shown on such meter, together with the sewer charge based
on such meter charges, as and when bills are rendered, and if Tenant shall fail
to make such payment, Landlord may pay such charges and collect the same from
Tenant as Additional Rent.

5.1.3Lighting and Electricity.  Landlord shall purchase and install all building
standard lamps, tubes, bulbs, starters and ballasts for lighting fixtures in the
Premises; provide lighting to public and common areas of the Property; and
arrange for the supply of electrical power to the Premises to accommodate a load
not exceeding the limitations contained in Subsection 6.2.4.

5.1.4Repairs.  Except as otherwise expressly provided herein, Landlord shall
make such repairs and replacements to the roof, exterior walls, floor slabs and
other structural components of the Building, and to the common areas and
facilities of the Building (including any common plumbing, electrical and HVAC
equipment and any other common equipment or systems in the Building) as may be
necessary to keep them in good repair and condition (exclusive of equipment
installed by Tenant and except for those repairs required to be made by Tenant
pursuant to Subsection 6.1.3 hereof and repairs or replacements occasioned by
any act or negligence of Tenant, its servants, agents, customers, contractors,
employees, invitees, or licensees).

5.2Interruption.  Landlord shall have no responsibility or liability to Tenant
for failure, interruption, inadequacy, defect or unavailability of any services,
facilities, utilities, repairs or replacements or for any failure or inability
to provide access or to perform any other obligation under this Lease caused by
breakage, accident, fire, flood or other casualty, strikes or other labor
trouble, order or regulation of or by any governmental authority, inclement
weather, repairs, inability to obtain or shortages of utilities, supplies, labor
or materials, war, civil commotion or other emergency, transportation
difficulties or due to any act or neglect of Tenant or Tenant’s servants,
agents, employees or licensees or for any other cause beyond the reasonable
control of Landlord, and in no event shall Landlord be liable to Tenant for any
indirect or consequential damages suffered by Tenant due to any such failure,
interruption, inadequacy, defect or unavailability; and such failure or
inability on the part of Landlord to furnish any of same for any of the reasons
set forth in this paragraph shall not be construed as an eviction of Tenant,
actual or constructive, nor entitle Tenant to an abatement of rent, nor render
the Landlord liable in damages, nor, except to the extent set forth in Section
10.13 below, release Tenant from prompt fulfillment of any of its covenants
under this Lease.

Landlord reserves the right to deny access to the Building and to interrupt the
services of the HVAC, plumbing, electrical or other mechanical systems or
facilities in the Building when necessary from time to time by reason of
accident or emergency, or for repairs, alterations, replacements or improvements
which in the reasonable judgment of Landlord are desirable or necessary, until
such repairs, alterations, replacements or improvements shall have been
completed.  Landlord shall use reasonable efforts to minimize the duration of
any such interruption and to give to Tenant at least five (5) Business Days’
notice if service is to be interrupted, except in cases of emergency.

5.3Outside Services.  In the event Tenant wishes to obtain services or to hire
vendors relating to the Premises, Tenant shall first obtain the prior approval
of Landlord, not to be unreasonably withheld, conditioned or delayed, for the
installation and/or utilization of such

{B2323618; 13}

- 22 -

--------------------------------------------------------------------------------

 

services or vendors.  Such services shall include, but shall not be limited to,
utility providers, security services, moving services, equipment installers and
the like.  Notwithstanding any Landlord approval of the installation and/or
utilization of such services or vendors, such installation and utilization shall
be at Tenant’s sole cost, risk and expense.

5.4Access to Building.  Subject to the provisions of Section 5.2, Tenant shall
have access to the Premises twenty-four (24) hours per day, seven (7) days per
week.  Tenant acknowledges that Tenant is responsible for providing security to
the Premises following Tenant’s entry onto the Premises for any reason and for
its own personnel whenever located therein.  Subject to the foregoing, Landlord
shall, at all times, retain the right to control and prevent such access by all
persons whose presence, in the sole discretion of Landlord, may jeopardize the
safety, protection, character, reputation and interests of the Building and its
tenants or occupants.  Landlord shall in no case be liable for damages resulting
from any error with regard to the admission or exclusion of any person from the
Building.

With Landlord’s approval, which approval shall not be unreasonably withheld,
conditioned or delayed, Tenant shall be permitted to install an electronic
access control system for the Premises. Tenant shall provide Landlord with the
proper access codes or keys necessary for Landlord to obtain access to the
Premises. Such access control system may be installed as part or Tenant’s Work
(and may be funded by Landlord’s Contribution as provided in Section  3.2(d)),
or if not included in Tenant’s Work, installed at any time during the term in
accordance with Subsection 6.2.5 and at Tenant’s sole cost and expense.

5.5Parking.  During the term hereof, Landlord shall make available to Tenant,
its employees and invitees, at no additional charge, sixty-five (65) unreserved
parking spaces in the surface parking lot appurtenant to the Building (the
“Parking Facility”), all of which shall be available on a first-come,
first-served basis. Tenant, its employees and invitees shall use the Parking
Facility for the parking of passenger vehicles and commercial cargo vans only
and shall not allow any of its vehicles, or any vehicles on the Parking Facility
through Tenant, to be left in the Parking Facility overnight, except for (i)
vehicles belonging to employees or invitees of Tenant who are either present at
the Premises or whose vehicles shall remain in the Parking Facility for periods
of not more than five (5) consecutive days while such persons are traveling for
Tenant and (ii) not more than three (3) vehicles owned or leased by Tenant and
used in connection with the conduct of Tenant’s business operations in the
Premises.  Landlord reserves the right to (a) implement and modify systems to
regulate access to and use of the Parking Facility, (b) designate and
redesignate reserved and unreserved parking areas within the Parking Facility
(for some or all tenants), provided that Tenant continues to have access to the
parking spaces provided for in this Section 5.5, (c) change entrances or exits
and alter traffic flow within the Parking Facility, and (d) modify the Parking
Facility to any extent, provided that such modifications or changes do not have
a materially and commercially adverse impact on Tenant’s ability to access the
Parking Facility or the Building. Landlord further reserves the right to close
the Parking Facility or portions thereof temporarily to the extent necessary for
maintenance and repairs. Tenant acknowledges that Landlord is not required to
provide any security or security services for any of the Parking Facility.
Tenant shall, and shall use reasonable efforts to cause its employees to, comply
with all reasonable rules and regulations pertaining to the Parking Facility, as
the same may be established amended, revised or supplemented by Landlord.

{B2323618; 13}

- 23 -

--------------------------------------------------------------------------------

 

5.6Landlord’s Insurance.  At all times during the term, Landlord, as part of the
Operating Costs, shall keep in full force and effect (i) standard form so-called
extended coverage property insurance on the Building, in an amount not less than
the full replacement value thereof (subject to the deductibles and excluding
footings and foundations and any leasehold improvements performed by tenants),
and (ii) any combination of commercial general liability insurance policy (or an
equivalent), excess liability policy and/or umbrella liability policy in the
amount of Five Million Dollars ($5,000,000) combined single limit for injury to,
or death of, one or more persons in an occurrence, and for damage to tangible
property (including loss of use) in an occurrence.

5.7Indemnification.  Subject to Section 10.4 and Section 10.5, and to the extent
not subject to the provisions of Subsection 4.4.3, Landlord shall defend,
indemnify and hold harmless Tenant and its directors, officers, agents and
employees (i) against and from any and all demands, claims, causes of action,
damages, liabilities, fines, penalties, judgments and expenses (including,
without limitation, reasonable attorneys’ fees) asserted by or on behalf of any
third party on account of bodily injury or damage to the property of such third
party (excluding damage to the property of any subtenant or assignee of Tenant)
arising out of the negligence or other wrongful conduct of Landlord or its
agents, contractors or employees during the term of this Lease or the Early
Access Period and (ii) against and from any liability for fines or penalties
arising out of Landlord’s breach of this Lease or violation of applicable
law.  In case of any action or proceeding brought against Tenant or another
indemnified party by reason of any such claim, Landlord, upon notice from Tenant
or such other indemnified party, shall resist or defend, at Landlord’s expense,
such action or proceeding and employ counsel therefor reasonably satisfactory to
Tenant.

5.8Legal Compliance.  Landlord shall keep the structure and the common areas and
systems of the Property in material compliance with all laws, building codes and
regulations applicable thereto (including the Americans With Disabilities Act)
after giving effect to any so-called grandfathering provisions (provided Tenant
shall have complied with its obligations under Subsections 6.1.3 and 6.1.4).

5.9Landlord’s Hazardous Waste Representation.  Landlord represents that to the
best of Landlord’s actual knowledge, Landlord has not used, generated,
manufactured, produced, stored, released, discharged or disposed of on, under,
about the Premises (or off-site of the Premises that might affect the Premises)
or transferred to or from the Premises, any Hazardous Materials (as defined in
Subsection 6.2.8) or allowed any other person or entity to do so, except in
material compliance with Environmental Laws (as defined in Subsection 6.2.8).

ARTICLE 6

Tenant’s Additional Covenants

6.1Affirmative Covenants.  

6.1.1Perform Obligations.  Tenant shall perform promptly all of the obligations
of Tenant set forth in this Lease; and pay when due the Annual Fixed Rent and
Additional Rent and all other amounts which by the terms of this Lease are to be
paid by Tenant.

{B2323618; 13}

- 24 -

--------------------------------------------------------------------------------

 

6.1.2Use.  Tenant shall, during the term of this Lease, use the Premises only
for the Permitted Uses and from time to time, procure and maintain all licenses
and permits necessary therefor and for any other use or activity conducted at
the Premises, at Tenant’s sole expense.  

6.1.3Repair and Maintenance.  

(a)Tenant shall, during the term of this Lease, maintain the Premises in neat
and clean order and condition and perform all repairs to the Premises and all
fixtures, systems, and equipment therein (including Tenant’s equipment and other
personal property and any HVAC Equipment serving all or any portion of the
Premises to the exclusion of any other space in the Building (“Separate HVAC
Equipment”)) as are necessary to keep them in good and clean working order,
appearance and condition, reasonable use and wear thereof and damage by
unavoidable fire or other casualty only excepted and shall replace any damaged
or broken glass in windows and doors of the Premises (except glass in the
exterior walls of the Building) with glass of the same quality as that damaged
or broken.

(b)Supplemental HVAC Equipment.  Tenant, at its sole cost and expense and
subject to the compliance with all applicable codes, laws and regulations and
the provisions of this Subsection 6.1.3(b), may install in the Premises and
operate during the term, subject to all applicable provisions of this Lease,
additional HVAC equipment (“Supplemental HVAC Equipment”) to provide additional
or supplemental heating, cooling and/or ventilation to all of the Premises or
any portions thereof or equipment of Tenant therein. The design and installation
of such Supplemental HVAC Equipment shall be performed in accordance with
Subsection 6.2.5 and Exhibit C and all other applicable provisions of this
Lease. All such Supplemental HVAC Equipment shall be separately metered for
utilities and Tenant shall pay such utility charges directly to the public
utility. If separate metering is not possible, then Tenant shall pay as
Additional Rent the cost of utilities consumed by Tenant’s Supplemental HVAC
Equipment as determined by Landlord by submetering or similar device and the
cost of installing, operating, maintaining and repairing any meter or other
device used to measure such utility consumption and any cost incurred by
Landlord in keeping account of or determining the utility consumption of
Tenant’s Supplemental HVAC Equipment. Notwithstanding anything herein to the
contrary, Landlord shall have no obligation to operate, maintain, repair or
replace any Supplemental HVAC Equipment and Tenant shall operate, maintain,
repair and replace, as necessary, all Supplemental HVAC Equipment at Tenant’s
sole cost and expense so that all such Supplemental HVAC Equipment is kept in
good operating condition. In furtherance of the foregoing, Tenant, throughout
the term, shall secure, pay for, keep in full force and effect and enforce,
contracts with licensed and reputable service companies providing for regular
preventive maintenance and repair, in a manner consistent with office space in
buildings in the greater Clarksburg area that are comparable to the Building, of
the Supplemental HVAC Equipment, and Tenant shall furnish Landlord with copies
of such contracts upon request.

6.1.4Compliance with Law.  Tenant shall, during the term of this Lease, make all
repairs, alterations, additions or replacements to the Premises required by any
law or ordinance or any order or regulation of any public authority; keep the
Premises safe and equipped with all safety appliances so required; and comply
with, and perform all repairs, alterations, additions or replacements required
by, the orders and regulations of all governmental authorities with respect to
zoning, building, fire, health and other codes, regulations, ordinances

{B2323618; 13}

- 25 -

--------------------------------------------------------------------------------

 

or laws applicable to the Premises or other portions of the Property being used
by Tenant and arising out of any use being conducted in or on the Premises or
arising out of any work performed by Tenant.

6.1.5Indemnification.  Tenant shall neither hold, nor attempt to hold, Landlord
or its employees or Landlord’s agents or their employees liable for, and Tenant
shall defend, indemnify and hold harmless Landlord, its employees and Landlord’s
agents and their employees from and against, any and all demands, claims, causes
of action, fines, penalties, damage, liabilities, judgments and expenses
(including, without limitation, reasonable attorneys' fees) asserted by or on
behalf of any third party arising out of:  (i) the use or occupancy of the
Premises by Tenant or any person claiming under Tenant; (ii) any matter
occurring on the Premises during the term; (iii) any acts, omissions or
negligence of Tenant or any person claiming under Tenant, or the contractors,
agents, employees, invitees or visitors of Tenant or any such person; (iv) any
breach, violation or nonperformance by Tenant or any person claiming under
Tenant or the employees, agents, contractors, invitees or visitors of Tenant or
any such person of any term, covenant or provision of this Lease or any law,
ordinance or governmental requirement of any kind; (v) claims of brokers or
other persons for commissions or other compensation arising out of any actual or
proposed sublease of any portion of the Premises or assignment of Tenant’s
interest under this Lease, or Landlord’s denial of consent thereto or exercise
of any of Landlord’s other rights under Subsection 6.2.1; and (vi) any injury or
damage to the person, property or business of Tenant, its employees, agents,
contractors, invitees, visitors or any other person entering upon the Property
under the express or implied invitation of Tenant.  If any action or proceeding
is brought against Landlord or its employees or Landlord’s agents or their
employees by reason of any such claim, Tenant, upon notice from Landlord, shall
defend the same, at Tenant's expense, with counsel reasonably satisfactory to
Landlord.  Notwithstanding the foregoing in no event shall this Subsection 6.1.5
require Tenant to indemnify or defend Landlord or its employees or Landlord’s
agents or their employees against any demand, cause of action, fine, penalty,
judgment, loss, cost, damage, liability, claim, or expense to the extent arising
out of the negligence or willful misconduct of Landlord or its employees or
Landlord’s agents or their employees.

6.1.6Landlord’s Right to Enter.  Tenant shall, during the term of this Lease,
permit Landlord and its agents and invitees to enter into and examine the
Premises at reasonable times and to show the Premises to prospective lenders,
partners and purchasers and others having a bonafide interest in the Premises,
and to make such repairs, alterations and improvements and to perform such
testing and investigation as Landlord shall reasonably determine to make or
perform. In addition, Landlord may, at any time during the last eighteen (18)
months of the term (or at any time during a Default of Tenant), show the
Premises to prospective tenants. Except in instances posing an imminent threat
to life or property, and except for any entry pursuant to the performance of
Landlord’s routine obligations under Article 5, Landlord shall give Tenant
reasonable notice prior to making any entry onto the Premises, provided,
however, notwithstanding Section 10.1 to the contrary, such notice may be made
orally or by email.

6.1.7Personal Property at Tenant’s Risk.  Tenant shall, during the term of this
Lease keep, at the sole risk and hazard of Tenant, all of the furnishings,
fixtures, equipment, effects and property of every kind, nature and description
of Tenant and of all persons claiming by, through or under Tenant which may be
on the Property, and if the whole or any part thereof shall be lost, destroyed
or damaged by fire, water or otherwise, or by the leakage or bursting of

{B2323618; 13}

- 26 -

--------------------------------------------------------------------------------

 

water pipes, steam pipes, or other pipes, by theft or from any other cause,
Landlord shall have no liability therefor including, without limitation,
pursuant to Section 5.7.

6.1.8Payment of Landlord’s Cost of Enforcement.  Tenant shall pay on demand
Landlord’s reasonable, actual, out-of-pocket expenses, including attorneys’
fees, incurred in enforcing any obligation of Tenant under this Lease or in
curing any Default of Tenant.

6.1.9Yield Up.  Tenant shall, at the expiration or earlier termination of the
term of this Lease, or upon any earlier reentry or retaking of possession of the
Premises by Landlord and/or termination of Tenant’s right of possession and/or
occupancy of the Premises, as applicable, surrender all keys to the Premises;
remove all of its trade fixtures and personal property in the Premises; remove
such installations (including wiring and cabling wherever located, unless
Landlord requests that Tenant cap or seal its wiring and cabling at each end,
properly label such wiring and cabling for future use, and surrender such wiring
and cabling in a good and safe condition), alterations, signs, and improvements
made (or if applicable, restore any items removed) by or on behalf of Tenant as
Landlord may request wherever located and all of Tenant’s signs; repair all
damage caused by such removal; and vacate and yield up the Premises (including
all installations, alterations, signs and improvements made by or on behalf of
Tenant except as Landlord shall request Tenant to remove), broom clean and in
the same good order and repair in which Tenant is obliged to keep and maintain
the Premises by the provisions of this Lease. Any property not so removed shall
be deemed abandoned and may be removed and disposed of by Landlord in such
manner as Landlord shall determine and Tenant shall pay Landlord the entire cost
and expense incurred by it in effecting such removal and disposition and in
making any incidental repairs and replacements to the Premises and for use and
occupancy during the period after the expiration or earlier termination of the
term of this Lease and prior to the performance by Tenant of its obligations
under this subsection 6.1.9.  Tenant shall further indemnify Landlord against
all loss, cost and damage resulting from Tenant’s failure or delay in
surrendering the Premises as above provided.

6.1.10Rules and Regulations.  Tenant shall, during the term of this Lease,
observe and abide by the Rules and Regulations of the Building set forth as
Exhibit B, as the same may from time to time be amended, revised or supplemented
(the “Rules and Regulations”), provided that such amendments, revisions or
supplements shall not materially change the obligations of Landlord or Tenant as
set forth in this Lease as of the Date of this Lease. Tenant shall further be
responsible for compliance with the Rules and Regulations by the employees,
servants, agents and visitors of Tenant.  The failure of Landlord to enforce any
of the Rules and Regulations against Tenant, or against any other tenant or
occupant of the Building, shall not be deemed to be a waiver of such Rules and
Regulations.  Tenant shall be liable for all injuries or damages sustained by
Landlord or Landlord’s agents or by other tenants, occupants or invitees of the
Building arising by reason of any breach of the Rules or Regulations by Tenant
or by Tenant’s agents or employees.

6.1.11Estoppel Certificate.  Tenant shall, within ten (10) Business Days’
following written request by Landlord, execute, acknowledge and deliver to
Landlord a statement in form satisfactory to Landlord in writing certifying that
this Lease is unmodified and in full force and effect and that Tenant has no
defenses, offsets or counterclaims against its obligations to pay the Annual
Fixed Rent and Additional Rent and any other charges and to perform its other
covenants under this Lease (or, if there have been any modifications, that this

{B2323618; 13}

- 27 -

--------------------------------------------------------------------------------

 

Lease is in full force and effect as modified and stating the modifications and,
if there are any defenses, offsets or counterclaims, setting them forth in
reasonable detail), the dates to which the Annual Fixed Rent and Additional Rent
and other charges have been paid, and any other matter pertaining to this Lease
as Landlord may reasonably request.  Any such statement delivered pursuant to
this subsection 6.1.11 may be relied upon by any prospective purchaser or
mortgagee of the Property, or any prospective assignee of such mortgage.

6.1.12Landlord’s Expenses For Consents.  Tenant shall reimburse Landlord, as
Additional Rent, promptly on demand for all reasonable, actual legal,
engineering and other professional services expenses incurred by Landlord in
connection with all requests by Tenant for consent or approval hereunder. If
Tenant shall so requests at the time it requests Landlord approval or consent,
Landlord shall give Tenant a good faith estimate of any such costs and Landlord
shall have no obligation to consider Tenant’s request for consent or approval,
until Tenant shall have agreed in writing to pay such costs (regardless of
whether they do or do not exceed such estimate).

6.1.13Financial Information.  Tenant shall, from and after the Date of this
Lease and thereafter throughout the term of this Lease, provide Landlord with
such information as to Tenant’s financial condition and/or organizational
structure as Landlord or the holder of any mortgage of the Property reasonably
requires, within fifteen (15) days of request.  Landlord acknowledges that any
information provided by Tenants constitutes confidential information of Tenant
(“Tenant Confidential Information”).  Landlord shall use reasonable efforts to
keep the Tenant Confidential Information confidential and not to disclose the
same to third parties; provided, however, that such Confidential Information may
be disclosed by Landlord to those of its officers, employees, attorneys,
accountants, lenders and financial advisors (collectively, “Landlord’s
Representatives”) who need to know such information in connection with Tenant’s
use and occupancy of the Premises and for financial reporting and credit related
activities, or as may be required by law.  Landlord furthermore agrees to inform
Landlords Representatives of the confidential nature of Tenant Confidential
Information and to use all reasonable efforts to cause each Representative to
treat Tenant Confidential Information confidentially and in accordance with the
terms of this paragraph. Tenant shall be deemed to have fully complied with its
obligations under this Subsection 6.1.13, without the need to provide any
financial or other information to Landlord, and without such information being
deemed Tenant Confidential Information, so long as Tenant has securities
registered under the Securities Exchange Act of 1934 (the “Exchange Act”) and is
current in the filings required to be made by Tenant with the Securities and
Exchange Commission (the “SEC”).

6.2Negative Covenants.  

6.2.1Assignment and Subletting.  Tenant shall not assign, mortgage, pledge,
hypothecate, encumber or otherwise transfer this Lease or any interest herein or
sublease (which term shall be deemed to include the granting of concessions and
licenses and the like) all or any part of the Premises or suffer or permit this
Lease or the leasehold estate hereby created or any other rights arising under
this Lease to be assigned, transferred, mortgaged, pledged, hypothecated or
encumbered, in whole or in part, whether voluntarily, involuntarily or by
operation of law, or permit the use or occupancy of the Premises by anyone other
than Tenant, or the Premises to be offered or advertised for assignment or
subletting, except as hereinafter provided.  Unless Tenant’s stock shall be
traded on a domestic national securities exchange, any

{B2323618; 13}

- 28 -

--------------------------------------------------------------------------------

 

transfer of the stock or partnership or beneficial interests or other evidences
of ownership of Tenant or the issuance of additional stock or partnership or
beneficial interests or other indicia of ownership in Tenant or any transaction
pursuant to which Tenant is merged or consolidated with another entity or
pursuant to which all or substantially all of Tenant’s assets or all or
substantially all of Tenant’s assets used in conducting the business conducted
in the Premises are transferred to any other entity shall be deemed to be an
assignment of this Lease.

Notwithstanding the foregoing, regardless of whether Tenant’s stock shall be
traded on a domestic national securities exchange, Tenant may, without the need
for Landlord’s consent, but only upon not less than ten (10) days prior notice
to Landlord, assign its interest in this Lease (a “Permitted Assignment”) to (i)
any entity which shall be a successor to Tenant either by merger or
consolidation (a “Merger”) or to a purchaser of all or substantially all of
Tenant’s assets or all or substantially all of Tenant’s assets used in
conducting the business conducted in the Premises in either case provided the
successor or purchaser shall have a tangible net worth, after giving effect to
the transaction, of not less than the greater of the net worth of Tenant named
in Section 1.1 as of the Date of this Lease or the net worth of Tenant named in
Section 1.1 immediately prior to such Merger or sale (the “Required Net Worth”)
or (ii) any entity (an “Affiliate”) which is a direct or indirect subsidiary or
parent (or a direct or indirect subsidiary of a parent) of the named Tenant set
forth in Section 1.1, in either case of (i) or (ii) only so long as (I) the
principal purpose of such assignment is not the acquisition of Tenant’s interest
in this Lease (except if such assignment is made for a valid intracorporate
business purpose to an Affiliate) and is not made to circumvent the provisions
of this Subsection 6.2.1, (II) except if pursuant to a Merger permitted by
clause (i) above, Tenant shall, contemporaneously with such assignment, provide
Landlord with a fully executed counterpart of any such assignment, which
assignment shall comply with the provisions of this Subsection 6.2.1 and shall
include an agreement by the assignee in form reasonably satisfactory to
Landlord, to assume all of Tenant’s obligations under this Lease and be bound by
all of the terms of this Lease, (III) in the case of an actual or deemed
assignment pursuant to clause (i), Tenant shall provide Landlord, not less than
ten (10) days in advance of any such assignment, evidence reasonably
satisfactory to Landlord of the Required Net Worth of the successor or
purchaser, and (IV) there shall not be a Default of Tenant at the effective date
of such assignment.  Tenant shall also be permitted, without the need for
Landlord’s consent, but only upon not less than ten (10) days prior notice to
Landlord, to enter into any sublease (a “Permitted Sublease”) with any Affiliate
provided that such sublease shall expire upon any event pursuant to which the
sublessee thereunder shall cease to be an Affiliate.  Any assignment to an
Affiliate shall provide that it may, at Landlord’s election, be terminated and
deemed void if during the term of this Lease such assignee or any successor to
the interest of Tenant hereunder shall cease to be an Affiliate

In the event that Tenant shall intend to enter into any sublease or assignment
(other than a Permitted Sublease or a Permitted Assignment), Tenant shall, not
later than forty-five (45) days prior to the proposed commencement of such
sublease or assignment, give Landlord notice of such intent, identifying the
proposed subtenant or assignee, all of the terms and conditions of the proposed
sublease or assignment and such information as Landlord may reasonably request
regarding the financial condition and identity of the proposed subtenant or
assignee.  Landlord may elect (a) to terminate the term of this Lease if Tenant
intends to assign this Lease, or to sublease (including expansion options) more
than fifty percent (50%) of the Premises for a term (including extension
options) of more than half of the remaining term hereof or (b) to exclude from
the Premises, for the term of such proposed sublease, the portion thereof to be
sublet (the

{B2323618; 13}

- 29 -

--------------------------------------------------------------------------------

 

“Proposed Sublet Space”) by giving notice to Tenant of such election not later
than thirty (30) days after receiving notice of such intent from Tenant.  If
Landlord shall give such notice within such thirty (30) day period, upon the
later to occur of (A) the proposed date of commencement of such proposed
sublease or assignment, or (B) the date which is thirty (30) days after
Landlord’s notice, the term of this Lease shall terminate or the Premises shall
be reduced to exclude the portion of the Premises intended for subletting, in
which case Annual Fixed Rent and Tenant’s Percentage shall be correspondingly
reduced; however, in such case of Proposed Sublet Space requires the
installation of a new demising wall, the effective date shall be the latest of
(A) or (B) or the date that Landlord shall install any demising wall necessary
to separate the Proposed Sublet Space from the balance of the Premises.  If
Landlord shall not give such notice, but Tenant shall not enter into such
sublease or assignment on the terms and conditions set forth in such notice from
Tenant within one hundred twenty (120) days of the initially proposed sublease
or assignment commencement date and shall still desire to enter into any
sublease or assignment, the first sentence of this paragraph shall again become
applicable.

If Landlord shall not elect to terminate the term of this Lease or to exclude
Proposed Sublet Space from the Premises, then Landlord shall not unreasonably
condition or withhold its consent to any sublease, provided that, in addition to
any other grounds for withholding of consent, Landlord may withhold its consent
if in Landlord’s good faith judgment:  (i) the proposed assignee or subtenant
does not have a financial condition reasonably acceptable to Landlord; (ii) the
business and operations of the proposed assignee or subtenant are not of
comparable quality to the business and operations being conducted by the
majority of other tenants in the Park; (iii) the proposed assignee or subtenant
is a business competitor of Landlord or is an affiliate of a business competitor
of Landlord; (iv) the identity of the proposed assignee or subtenant is, or the
intended use of any part of the Premises, would be, in Landlord’s determination,
inconsistent with the types of other tenants or uses in the Park or Landlord’s
commitments to other tenants in the Building or any covenants, conditions or
restrictions binding on Landlord or applicable to the Property; (v) at the time
of the proposed assignment or subleasing Landlord is able to meet the space
requirements of Tenant’s proposed assignee or subtenant by leasing available
space in the Building to such person or entity and the proposed assignee or
subtenant is an entity, or is affiliated with any entity, which shall have
entered into negotiation with Landlord for space in the Building within the
preceding twelve (12) months; or (vi) any such sublease shall result in the
Premises being occupied by more than two (2) parties (including Tenant) at any
one time.

If this Lease is assigned or if the Premises or any part thereof are sublet (or
occupied by any party other than Tenant and its employees) Landlord may collect
the rents from such assignee, subtenant or occupant, as the case may be, and
apply the net amount collected to the Annual Fixed Rent and Additional Rent
herein reserved, but no such collection shall be deemed a waiver of the
provisions set forth in the first paragraph of this Subsection 6.2.1, the
acceptance by Landlord of such assignee, subtenant or occupant, as the case may
be, as a tenant, or a release of Tenant from the future performance by Tenant of
its covenants, agreements or obligations contained in this Lease.

Any sublease of all or any portion of the Premises shall provide that it is
subject and subordinate to this Lease and to the matters to which this Lease is
or shall be subject or subordinate, that other than the payment of Annual Fixed
Rent and Additional Rent due pursuant to Sections 4.1, 4.2.1 and 4.2.2 or any
obligation relating solely to those portions of the Premises

{B2323618; 13}

- 30 -

--------------------------------------------------------------------------------

 

which are not part of the subleased premises, the subtenant shall comply with
and be bound by all of the obligations of Tenant hereunder, that unless Landlord
waives such prohibition, the subtenant may not enter into any sub-sublease,
sublease assignment, license or any other agreement granting any right of
occupancy of any portion of the subleased premises; and that Landlord shall be
an express beneficiary of any such obligations, and that in the event of
termination of this Lease or reentry or dispossession of Tenant by Landlord
under this Lease, Landlord may, at its option, take over all of the right, title
and interest of Tenant, as sublessor under such sublease, and such subtenant
shall, at Landlord’s option, attorn to Landlord pursuant to the then executory
provisions of such sublease, except that neither Landlord nor any mortgagee of
the Property, as holder of a mortgage or as Landlord under this Lease if such
mortgagee succeeds to that position, shall (a) be liable for any act or omission
of Tenant under such sublease, (b) be subject to any credit, counterclaim,
offset or defense which theretofore accrued to such subtenant against Tenant, or
(c) be bound by any previous modification of such sublease unless consented to
by Landlord and such mortgagee or by any previous prepayment of more than one
(1) month’s rent, (d) be bound by any covenant of Tenant to undertake or
complete any construction of the Premises or any portion thereof, (e) be
required to account for any security deposit of the subtenant other than any
security deposit actually received by Landlord, (f) be bound by any obligation
to make any payment to such subtenant or grant any credits unless specifically
agreed to by Landlord and such mortgagee, (g) be responsible for any monies
owing by Tenant to the credit of subtenant or (h) be required to remove any
person occupying the Premises or any part thereof; and such sublease shall
provide that the subtenant thereunder shall, at the request of Landlord, execute
a suitable instrument in confirmation of such agreement to attorn.  To enable
Landlord to confirm that any sublease which Tenant shall desire to enter into
shall comply with the provisions of this Section 6.2.1 and/or otherwise be
acceptable to Landlord, Tenant shall submit the final form of sublease to
Landlord not less than ten (10) Business Days prior to its execution.  The
provisions of this paragraph shall not be deemed a waiver of the provisions set
forth in the first paragraph of this Subsection 6.2.1.

Tenant shall not enter into, nor shall it permit any person having an interest
in the possession, use, occupancy or utilization of any part of the Premises to
enter into, any sublease, license, concession, assignment or other agreement for
use, occupancy or utilization of the Premises (i) which provides for rental or
other compensation based on the income or profits derived by any person or on
any other formula such that any portion of such sublease rental, or other
consideration for a license, concession, assignment or other occupancy
agreement, would fail to qualify as “rents from real property” within the
meaning of Section 856(d) of the Internal Revenue Code or any similar or
successor provision thereto, or (ii) under which fifteen percent (15%) or more
of the total rent or other compensation received by Tenant is attributable to
personal property and any such purported lease, sublease, license, concession or
other agreement shall be absolutely void and ineffectual as a conveyance of any
right or interest in the possession, use, occupancy or utilization of such part
of the Premises.

No subletting or assignment shall in any way impair the continuing primary
liability of the Tenant named in Section 1.1, and any immediate or remote
successor in interest, and no consent to any subletting or assignment in a
particular instance shall be deemed to be a waiver of the obligation to obtain
the Landlord’s written approval in the case of any other subletting or
assignment.  The joint and several liability of Tenant named herein and any
immediate and remote successor in interest (by assignment or otherwise) for the
payment of Annual Fixed Rent and Additional Rent, and the timely performance of
all non-monetary obligations on Tenant’s

{B2323618; 13}

- 31 -

--------------------------------------------------------------------------------

 

part to be performed or observed, shall not in any way be discharged, released
or impaired by any (a) agreement which modifies any of the rights or obligations
of the parties under this Lease, (b) stipulation which extends the time within
which an obligation under this Lease is to be performed, (c) waiver of the
performance of an obligation required under this Lease, or (d) failure to
enforce any of the obligations set forth in this Lease.  No assignment,
subletting or occupancy shall affect the Permitted Uses.  Any subletting,
assignment or other transfer of Tenant’s interest in this Lease in contravention
of this Section 6.2.1 shall be voidable at Landlord’s option.  Tenant shall not
occupy any space in the Building (by assignment, sublease or otherwise) other
than the Premises.

If the rent and other sums (including, without limitation, all monetary payments
plus the reasonable value of any services performed or any other thing of value
given by any assignee or subtenant in consideration of such assignment or
sublease) received by Tenant (other than in connection with a Permitted
Assignment or Permitted Sublease) shall exceed the Annual Fixed Rent plus
Additional Rent called for hereunder over the term of the assignment or sublease
(or in the case of a sublease of a portion of the Premises, shall exceed the
Annual Fixed Rent plus Additional Rent attributable to the space so sublet),
Tenant shall pay fifty percent (50%) of such excess to Landlord, as Additional
Rent, payable monthly in the months such excess amounts are received by Tenant,
provided that in computing the amount of any such excess  the amortized portion
of the following “Transfer Expenses” paid by Tenant in connection with such
assignment or sublease may first be deducted from the monthly amount of any such
excess: (i) the cost of alterations or improvements made by Tenant to the
Premises in order to consummate an assignment or to the portion of Premises that
is subleased in order to consummate a sublease, (ii) out-of-pocket brokerage
commissions or fees, and (iii) out-of-pocket attorneys fees. Any such Transfer
Expenses shall be amortized in equal monthly installments over the term of the
assignment or sublease and shall be verified by Tenant by written documentation
reasonably satisfactory to Landlord within sixty (60) days after the date of
delivery of possession to the assignee or sublessee. Nothing in this paragraph
shall be deemed to abrogate the provisions of this Subsection 6.2.1 and
Landlord’s acceptance of any sums pursuant to this paragraph shall not be deemed
a granting of consent to any assignment of the Lease or sublease of all or any
portion of the Premises.

6.2.2Nuisance.  Tenant shall not injure, deface or otherwise harm the Premises;
nor commit any nuisance; nor permit in the Premises any vending machine (except
such as is used for the sale of merchandise to employees of Tenant) or
inflammable fluids or chemicals (except such as are customarily used in
connection with the Permitted Uses, and in all events in compliance with
Environmental Laws, as defined in Subsection 6.2.8); nor permit any cooking to
such extent as requires special exhaust venting; nor permit the emission of any
objectionable noise or odor; nor make, allow or suffer any waste; nor make any
use of the Premises which is improper, offensive or contrary to any law or
ordinance or which will invalidate or increase the premiums for any of
Landlord’s insurance (Landlord acknowledging that the Permitted Use, in and of
itself, will not invalidate or increase the premiums for any of Landlord’s
insurance) or which is liable to render necessary any alteration or addition to
the Building; nor conduct any auction, fire, “going out of business” or
bankruptcy sales.

6.2.3Floor Load; Heavy Equipment.  Tenant shall not place a load upon any floor
of the Premises exceeding the lesser of the floor load capacity which such floor
was designed to carry or which is allowed by law.  Landlord reserves the right
to prescribe the weight

{B2323618; 13}

- 32 -

--------------------------------------------------------------------------------

 

and position of all heavy business machines and equipment, including safes,
which shall be placed so as to distribute the weight.  Business machines and
mechanical equipment which cause vibration or noise shall be placed and
maintained by Tenant at Tenant’s expense in settings sufficient to absorb and
prevent vibration, noise and annoyance.  Tenant shall not move any safe, heavy
machinery, heavy equipment, freight, construction materials or fixtures into or
out of the Premises without Landlord’s prior consent which consent may include a
requirement to provide insurance naming Landlord, and the holder of any mortgage
affecting the Property, as additional insureds, with such coverage and in such
amount as Landlord reasonably requires.  If any such safe, machinery, heavy
equipment, freight, or fixtures requires special handling, Tenant agrees to
employ only persons holding a master rigger’s license to do said work, and that
all work in connection therewith shall comply with applicable laws and
regulations.  Any such moving shall be at the sole risk and hazard of Tenant and
Tenant hereby agrees to exonerate, indemnify and save Landlord harmless against
and from any liability, loss, injury, claim or suit resulting directly or
indirectly from such moving.  Tenant shall schedule such moving at such times as
Landlord shall reasonably designate.

6.2.4Electricity.  Tenant shall not connect to the electrical distribution
system serving the Premises (i) a total load exceeding the lesser of the
capacity of such system or the maximum load permitted from time to time under
applicable governmental regulations or (ii) any apparatus or device in the
Premises (1) using current in excess of 110 volts, or (2) which would cause
Tenant’s electrical demand load to exceed 1.0 watts per square foot of Premises
Rentable Area for overhead lighting or 2.0 watts per square foot of Premises
Rentable Area for convenience outlets.  The capacity of the electrical
distribution system serving the Premises shall be the lesser of (a) the capacity
of the branch of the system serving the Premises exclusively or (b) Tenant’s
Percentage of the capacity of the system serving the entire Building.

Notwithstanding the foregoing, Tenant shall be permitted, at Tenant’s expense
and subject to the requirements of this Lease including, without limitation,
Subsection 6.2.5 below, to install and use special electrical service in the
Premises as follows:

For Test Chamber (qty. 1)

208/230V

1 PH, 60Hz

22 A Max Load

 

For Humidifiers (qty. 2-3)

440-480V

3 PH, 60Hz

15 A Max Load

 

6.2.5Installation, Alterations or Additions.  Tenant shall not make any
installations, alterations, additions or improvements (collectively and
individually referred to in this paragraph as “work”) in, to or on the Premises
nor permit the making of any holes in the walls or partitions (except for small
holes required to hang signs, marker boards, shelving and customary office art),
ceilings or floors without on each occasion obtaining the prior consent of
Landlord, and then only pursuant to plans and specifications approved by
Landlord in advance in each instance.  Notwithstanding the foregoing, Tenant
need not obtain Landlord’s consent to perform Cosmetic Alterations, defined
below, within the Premises so long as Tenant shall give

{B2323618; 13}

- 33 -

--------------------------------------------------------------------------------

 

Landlord at least five (5) Business Days’ prior notice thereof (which shall
reasonably describe the work), the same are not visible from the exterior or
common areas of the Building (other than through windows) and any such work
shall be scheduled at a time reasonably acceptable to Landlord. “Cosmetic
Alterations” shall mean changes to the finishes within the Premises (e.g.
changes to the floor and wall coverings and paint) that do not affect the
structure or systems of the Premises or Building, do not involve work above
ceilings or within walls and do not require a building permit.  All work to be
performed to the Premises by Tenant shall (i) be performed in a good and
workmanlike manner by contractors approved in advance by Landlord and in
compliance with the provisions of Exhibit C and all applicable zoning, building,
fire, health and other codes, regulations, ordinances and laws, (ii) be made at
Tenant’s sole cost and expense and at such times and in such a manner as
Landlord may from time to time designate, and (iii) be free of liens and
encumbrances and  become part of the Premises and the property of Landlord
without being deemed additional rent for tax purposes, Landlord and Tenant
agreeing that Tenant shall be treated as the owner of the work for tax purposes
until the expiration or earlier termination of the term hereof, subject to
Landlord’s rights pursuant to Section 6.1.9 to require Tenant to remove the same
at or prior to the expiration or earlier termination of the term hereof and, to
the extent Landlord shall make such election, title thereto shall remain vested
in Tenant at all times.  Tenant shall pay promptly when due the entire cost of
any work to the Premises so that the Premises, Building and Property shall at
all times be free of liens, and, at Landlord’s request, Tenant shall furnish to
Landlord a bond or other security acceptable to Landlord assuring that any such
work will be completed in accordance with the plans and specifications
theretofore approved by Landlord and assuring that the Premises will remain free
of any mechanics’ lien or other encumbrances that may arise out of such
work.  Prior to the commencement of any such work, and throughout and until
completion thereof, Tenant shall maintain, or cause to be maintained, the
insurance required by Exhibit D, all with coverage limits as stated therein.
Whenever and as often as any mechanic’s or materialmen’s lien shall have been
filed against the Property based upon any act of Tenant or of anyone claiming
through Tenant, Tenant shall within three (3) days of notice from Landlord to
Tenant take such action by bonding, deposit or payment as will remove or satisfy
the lien.  Tenant shall, upon request of Landlord, execute and deliver to
Landlord a bill of sale covering any work Tenant shall be required to surrender
hereunder.

Tenant shall not, at any time, directly or indirectly, employ or permit the
employment of any contractor, mechanic or laborer in the Premises, if such
employment will interfere or cause any conflict with other contractors,
mechanics or laborers engaged in the construction, maintenance or operation of
the Building by Landlord, Tenant or others.  In the event of any such
interference or conflict, Tenant, upon demand of Landlord, shall cause all
contractors, mechanics or laborers causing such interference or conflict to
leave the Building immediately.

6.2.6Intentionally Omitted.

6.2.7Signs.  Except as otherwise provided in this Lease, Tenant shall not paint
or place any signs or place any curtains, blinds, shades, awnings, aerials, or
the like, visible from outside the Premises.  Landlord shall install a sign or
lettering on or adjacent to the entry doors to the Premises conforming to
building standards adopted by Landlord and shall maintain a tenant directory in
the lobby of the Building in which will be placed Tenant’s name and the location
of the Premises in the Building. Tenant’s initial entry-door sign and lobby
directory listing shall be

{B2323618; 13}

- 34 -

--------------------------------------------------------------------------------

 

at no cost to Tenant. Any changes thereto shall be made by Landlord at Tenant’s
sole cost and expense.

So long as (i) this Lease is still in full force and effect and (ii) Tenant
occupies more rentable area in the Building than any other tenant or occupant of
the Building (the “Sign Conditions”), Tenant shall have the non exclusive right,
subject to applicable legal requirements and the terms of this Lease, at
Tenant’s sole cost and expense, to install and maintain a single
building-mounted sign (hereinafter, “Tenant’s Sign”) on the exterior of the
Building above the entrance to the Premises. The size, construction, location
and design of Tenant’s Sign shall be subject to Landlord’s approval, not to be
unreasonably withheld, conditioned or delayed, provided that Landlord shall
allocate to Tenant a percentage of the signage space on the Building
approximately equal to Tenant’s Percentage. Without limiting the foregoing,
Landlord may refuse to approve any sign that is not consistent with the
architecture and general appearance of the Building and Property, will cause
undue damage to the Building, or which is otherwise inconsistent with building
signage in the Park. The content of Tenant’s Sign shall be limited to Tenant’s
name or trade name or business logo. Tenant, at its expense, shall obtain all
permits and approvals required for the installation of Tenant’s Sign prior to
the installation thereof (but shall not be permitted to seek any zoning or
similar relief for Tenant’s Sign without Landlord’s consent, which may be
withheld in Landlord’s sole discretion), and shall keep all such permits and
approvals in full force and effect throughout the term. Tenant acknowledges that
Tenant’s Sign shall be at Tenant’s risk and Tenant shall maintain Tenant’s Sign
in good condition. Except as otherwise provided in this Subsection 6.2.5, the
installation, repair, maintenance and removal of Tenant’s Sign shall be subject
to the provisions of Subsection 6.2.5 of this Lease and Landlord’s other
reasonable requirements. Landlord reserves the right, upon reasonable notice to
Tenant, to require Tenant to remove Tenant’s Sign, temporarily, at Landlord’s
sole cost and expense, if necessary in connection with any repairs, renovations,
improvements or additions to the Building, provided that Landlord shall
minimize, to the extent practical, the duration of any period during which
Tenant’s Sign shall need to be removed.  Prior to the expiration or earlier
termination of the term of this Lease, and if at any time any of the Sign
Conditions shall no longer prevail, Tenant shall remove Tenant’s Sign (and all
associated hardware) from the Building and shall restore the affected area to
the condition existing prior to the installation of Tenant’s Sign, reasonable
wear and tear excepted. Notwithstanding any other provision of this Lease,
Tenant’s right to install and maintain Tenant’s Sign shall not be assignable to
any subtenant or to any other party except to an assignee of this Lease pursuant
to a Permitted Assignment.

6.2.8Oil and Hazardous Materials.  Tenant shall not introduce on or transfer to
the Premises or Property, any Hazardous Materials (as hereinafter defined); nor
dump, flush or otherwise dispose of any Hazardous Materials into the drainage,
sewage or waste disposal systems serving the Premises or Property; nor generate,
store, use, release, spill or dispose of any Hazardous Materials in or on the
Premises or the Property, or to transfer any Hazardous Materials from the
Premises to any other location; and Tenant shall not commit or suffer to be
committed in or on the Premises or Property any act which would require any
reporting or filing of any notice with any governmental agency pursuant to any
statutes, laws, codes, ordinances, rules or regulations, present or future,
applicable to the Property or to Hazardous Materials. This paragraph shall not
prohibit Tenant from using minimal quantities of products or substances which
may constitute or contain Hazardous Materials, but which are customarily present
in or about premises devoted to the Permitted Use, provided (i) that such use,
including storage and

{B2323618; 13}

- 35 -

--------------------------------------------------------------------------------

 

disposal thereof, by Tenant is in strict compliance with all Environmental Laws
and the manufacturer’s instructions and recommendations for the safe use,
storage and disposal of such products, and (ii) Tenant follows the highest
recognized standard of care with respect to the use, storage and disposal of
such products.

Tenant agrees that if it shall generate, store, release, spill, dispose of or
transfer to the Premises or Property any Hazardous Materials, it shall forthwith
remove the same, at its sole cost and expense, in the manner provided by all
applicable Environmental Laws (as hereinafter defined), regardless of when such
Hazardous Materials shall be discovered.  Furthermore, Tenant shall pay any
fines, penalties or other assessments imposed by any governmental agency with
respect to any such Hazardous Materials and shall forthwith repair and restore
any portion of the Premises or Property which it shall disturb in so removing
any such Hazardous Materials to the condition which existed prior to Tenant’s
disturbance thereof.

Tenant agrees to deliver promptly to Landlord any notices, orders or similar
documents received from any governmental agency or official concerning any
violation of any Environmental Laws or with respect to any Hazardous Materials
affecting the Premises or Property.  In addition, Tenant shall, within ten (10)
days of receipt, accurately complete any questionnaires from Landlord or other
informational requests relating to Tenant’s use of the Premises and, in
particular, to Tenant’s use, generation, storage and/or disposal of Hazardous
Materials at, to, or from the Premises.

Tenant shall indemnify, defend (by counsel satisfactory to Landlord), protect,
and hold Landlord free and harmless from and against any and all claims, or
threatened claims, including without limitation, claims for death of or injury
to any person or damage to any property, actions, administrative proceedings,
whether formal or informal, judgments, damages, punitive damages, liabilities,
penalties, fines, costs, taxes, assessments, forfeitures, losses, expenses,
attorneys’ fees and expenses, consultant fees, and expert fees that arise from
or are caused in whole or in part, directly or indirectly, by (i) Tenant’s use,
analysis, storage, transportation, disposal, release, threatened release,
discharge or generation of Hazardous Materials to, in, on, under, about or from
the Premises, or (ii) Tenant’s failure to comply with any Environmental
Laws.  Tenant’s obligations hereunder shall include, without limitation, and
whether foreseeable or unforeseeable, all costs (including, without limitation,
capital, operating and maintenance costs) incurred in connection with any
investigation or monitoring of site conditions, repair, cleanup, containment,
remedial, removal or restoration work, or detoxification or decontamination of
the Premises, and the preparation and implementation of any closure, remedial
action or other required plans in connection therewith.  For purposes of this
Section 6.2.8, any acts or omissions of Tenant, or its subtenants or assignees
or its or their employees, agents, or contractors (whether or not they are
negligent, intentional, willful or unlawful) shall be attributable to Tenant.

The term “Hazardous Materials” shall mean and include any oils, petroleum
products, asbestos, radioactive, biological, medical or infectious wastes or
materials, and any other toxic or hazardous wastes, materials and substances
which are defined, determined or identified as such in any Environmental Laws,
or in any judicial or administrative interpretation of Environmental Laws.

The term “Environmental Laws” shall mean any and all federal, state and
municipal statutes, laws, regulations, ordinances, rules, judgments, orders,
decrees, codes, plans,

{B2323618; 13}

- 36 -

--------------------------------------------------------------------------------

 

injunctions, permits, concessions, grants, franchises, licenses, agreements or
other governmental restrictions relating to the environment or to emissions,
discharges or releases of pollutants, contaminants, petroleum or petroleum
products, medical, biological, infectious, toxic or hazardous substances or
wastes into the environment including, without limitation, ambient air, surface
water, ground water or land, or otherwise relating to the manufacture,
processing, distribution, use, treatment, storage, disposal, transport or
handling of pollutants, contaminants, petroleum or petroleum products, medical,
biological, infectious, toxic or hazardous substances or wastes or the cleanup
or other remediation thereof.

ARTICLE 7

Casualty or Taking

7.1Termination.  In the event that the Premises, the Building or the Property,
or any material part thereof shall be destroyed or damaged by fire or casualty,
shall be taken by any public authority or for any public use or shall be
condemned by the action of any public authority, then the term of this Lease may
be terminated at the election of Landlord.  Such election, which may be made
notwithstanding the fact that Landlord’s entire interest may have been divested,
shall be made by the giving of notice by Landlord to Tenant not later than one
hundred twenty (120) days after the date of the taking or casualty.

In the event that any material portion of the Premises is made unusable for the
conduct of Tenant’s business due to a taking or condemnation by any public
authority (other than temporarily for a period of less than one hundred eighty
(180) days), then the term of this Lease may be terminated at the election of
Tenant by the giving of notice by Tenant to Landlord within sixty (60) days
after the date of the taking or condemnation. In the event any material part of
the Premises shall be destroyed or damaged or shall be made inaccessible or
untenantable by fire or other casualty (and Landlord has not elected to
terminate the term of this Lease pursuant to the preceding paragraph), then
within one hundred twenty (120) days after the occurrence of such casualty
damage, Landlord shall give Tenant a notice (the “Restoration Notice”) advising
Tenant whether or not Landlord intends to restore the Premises and access
thereto to a condition substantially the same as existed immediately prior to
such damage (subject to any modification required by then current laws, rules,
regulations and ordinances and excluding any improvements to the Premises made
by or on behalf of Tenant) and if Landlord intends to so restore, of the time
required to substantially complete such work, as reasonably estimated by an
architect or general contractor selected by Landlord. If the Restoration Notice
indicates either that (a) Landlord shall not restore the Premises as provided
above, or (b) the estimated time required for Landlord to substantially complete
such restoration work shall exceed one hundred and eighty (180) days from the
occurrence of such casualty damage or the number of days which as of the date of
the casualty constitutes more than half of the then remainder of the term of
this Lease, whichever period is shorter, Tenant may elect to terminate the term
of this Lease by giving notice to Landlord not later than thirty (30) days after
the date on which Landlord gives Tenant the Restoration Notice. Tenant may also
elect to terminate the term of this Lease by notice to Landlord if Landlord
shall not have caused the restoration work to have been substantially completed
on or before the date thirty (30) days after the date identified therefor in the
Restoration Notice, subject to extension for force majeure events not exceeding
ninety (90) days, whereupon the term of this Lease shall terminate thirty (30)
days following the date of such notice, unless Landlord substantially completes
such restoration work with such thirty-day

{B2323618; 13}

- 37 -

--------------------------------------------------------------------------------

 

period, in which case such notice of termination shall be a nullity.
Notwithstanding the foregoing, Tenant shall have no right to terminate the term
of this Lease due to a fire or other casualty if the cause thereof was due to
the gross negligence or intentional misconduct of Tenant or any subtenant of
Tenant or any agent or employee of Tenant or its subtenant(s).

7.2Restoration.  If neither party so elects to terminate, this Lease shall
continue in force and (so long as the damage is not caused by the negligence or
intentional misconduct of Tenant or its employees, agents, contractors or
invitees) a just proportion of the Annual Fixed Rent and Additional Rent for
Taxes and Operating Costs, according to the nature and extent of the damages
sustained by the Premises, shall be suspended or abated commencing on the date
of the casualty and continuing until the Premises (excluding any improvements to
the Premises made at Tenant’s expense), or what may remain thereof, shall be put
by Landlord in proper condition for use, which Landlord covenants to do with
reasonable diligence to the extent permitted by the net proceeds of insurance
recovered or damages awarded for such destruction, taking, or condemnation and
subject to zoning and building laws or ordinances then in existence.  “Net
proceeds of insurance recovered or damages awarded” refers to the gross amount
of such insurance or damages actually made available to Landlord (and not
retained by any Superior Lessor or Superior Mortgagee) less the reasonable
expenses of Landlord incurred in connection with the collection of the same,
including without limitation, fees and expenses for legal and appraisal
services.

7.3Award.  Irrespective of the form in which recovery may be had by law, all
rights to seek reimbursement for damages or compensation arising from fire or
other casualty or any taking by eminent domain or condemnation shall belong to
Landlord in all cases; provided, however, that Tenant shall be entitled to
retain any insurance proceeds which are recovered from Tenant’s insurer and are
related to Tenant’s personal property and/or business interruption coverages;
provided further that the foregoing shall not excuse Tenant from any obligation
it may have under this Lease for the payment of Annual Fixed Rent or any
Additional Rent.  Tenant hereby grants to Landlord all of Tenant’s rights to
such claims for damages and compensation and covenants to deliver such further
assignments thereof as Landlord may from time to time request.  Nothing
contained herein shall be construed to prevent Tenant from prosecuting in any
condemnation proceedings a claim for relocation expenses, provided that such
action shall not affect the amount of compensation otherwise recoverable by
Landlord from the taking authority.

ARTICLE 8

Defaults

8.1Default of Tenant.  (a) (I) If Tenant shall default in its obligations to pay
the Annual Fixed Rent or Additional Rent or any other charges or amounts under
this Lease when due or shall default in complying with its obligations under
Sections 4.4 or 6.1.11 of this Lease and if any such default shall continue for
seven (7) Business Days after notice from Landlord designating such default, or
(II) if as promptly as possible but in any event within thirty (30) days after
notice from Landlord to Tenant specifying any default or defaults other than
those set forth in clause (I) Tenant has not cured the default or defaults so
specified, or if such default is of such a nature that it cannot be cured within
thirty (30) days using best efforts, if Tenant does not commence the curing of
such default within such thirty-day period and thereafter diligently and

{B2323618; 13}

- 38 -

--------------------------------------------------------------------------------

 

continuously prosecute such cure to completion within such additional time as
may be necessary, but in no event to exceed forty-five (45) days from the date
of Landlord’s notice to Tenant specifying the default; or (b) if any assignment
shall be made by Tenant for the benefit of creditors; or (c) if Tenant’s
leasehold interest shall be taken on execution; or (d) if a lien or other
involuntary encumbrance shall be filed against Tenant’s leasehold interest or
Tenant’s other property which includes said leasehold interest, and shall not be
discharged within ten (10) days after Tenant has notice thereof; or (e) if a
petition shall be filed by Tenant for liquidation, or for reorganization or an
arrangement under any provision of any bankruptcy law or code as then in force
and effect; or (f) if an involuntary petition under any of the provisions of any
bankruptcy law or code shall be filed against Tenant and such involuntary
petition shall not be dismissed within thirty (30) days thereafter; or (g) if a
custodian or similar agent shall be authorized or appointed to take charge of
all or substantially all of the assets of Tenant; or (h) if Tenant dissolves or
shall be dissolved or shall liquidate or shall adopt any plan or commence any
proceeding, the result of which is intended to include dissolution or
liquidation; or (i) if any order shall be entered in any proceeding by or
against Tenant decreeing or permitting the dissolution of Tenant or the winding
up of its affairs; or (j) if Tenant shall fail to pay any installment of Annual
Fixed Rent or Additional Rent when due, Tenant shall cure such default within
the grace period provided in clause (a) (I) above (or with Landlord’s approval
after the expiration of such grace period) and Tenant shall, within the next
year following the date such initial defaulted payment was first due, fail more
than once to pay any installment of Annual Fixed Rent or Additional Rent when
due, then, and in any of such cases indicated in clauses (a) through (j) hereof
(collectively and individually, a “Default of Tenant”), Landlord may, in
addition to and not in derogation of any remedies for any preceding breach of
covenant, immediately or at any time thereafter (x) give notice to Tenant
terminating this Lease and/or the term hereof, which notice shall specify the
date of such termination, whereupon on the date so specified, the term of this
Lease and all of Tenant’s rights and privileges under this Lease shall expire
and terminate or (y) without terminating this Lease terminate Tenant's right of
possession and/or occupancy and reenter and take possession of the Premises or
any part thereof, without notice and expel Tenant and any party claiming under
Tenant and remove any of their effects, without being liable on account thereof,
whether in trespass or breach or covenant or otherwise, (and no such reentry or
taking possession shall be construed as an election by Landlord to terminate
this Lease unless Landlord shall affirm such election by notice expressly to
such effect), but in either case Tenant shall remain liable as hereinafter
provided.

8.2Remedies.  In the event of any termination of this Lease or the term hereof
pursuant to Section 8.1, Tenant shall pay the Annual Fixed Rent, Additional Rent
and other charges payable hereunder up to the time of such
termination.  Thereafter, whether or not the Premises shall have been re let,
Tenant shall be liable to Landlord for, and shall pay to Landlord the Annual
Fixed Rent, Additional Rent and other charges which would be payable hereunder
for the remainder of the term of this Lease had such termination not occurred,
less the net proceeds, if any, of any reletting of the Premises, after deducting
all expenses in connection with such reletting, including, without limitation,
all repossession costs, brokerage commissions, attorneys’ fees and expenses,
advertising costs, administration expenses, alteration costs, the value of any
tenant inducements (including but without limitation free rent, moving costs,
and contributions toward leasehold improvements) and any other expenses incurred
in preparation for such reletting.  Tenant shall pay such damages to Landlord
monthly on the days on which the Annual Fixed Rent, Additional Rent or other
charges would have been payable hereunder if the term of this Lease had not been
so terminated.

{B2323618; 13}

- 39 -

--------------------------------------------------------------------------------

 

In the event of any reentry or retaking of possession of the Premises and/or
termination of Tenant's right of possession and/or occupancy of the Premises, as
applicable, without termination of this Lease, pursuant to Section 8.1, Tenant
shall pay the Annual Fixed Rent, Additional Rent and other charges payable
hereunder up to the time of such reentry or retaking of possession and/or
termination.  Thereafter, whether or not the Premises shall have been re‑let,
Tenant shall be liable to Landlord for, and shall pay to Landlord the Annual
Fixed Rent, Additional Rent and other charges which would be payable hereunder
for the remainder of the term of this Lease notwithstanding any such reentry,
retaking of possession or termination, less the net proceeds, if any, of any
reletting of the Premises, after deducting all expenses in connection with such
reletting, including, without limitation, all repossession costs, brokerage
commissions, attorneys’ fees and expenses, advertising costs, administration
expenses, alteration costs, the value of any tenant inducements (including but
without limitation free rent, moving costs, and contributions toward leasehold
improvements) and any other expenses incurred in preparation for such
reletting.  Tenant shall pay such damages to Landlord monthly on the days on
which the Annual Fixed Rent, Additional Rent or other charges are payable
hereunder.

At any time after any such termination, reentry or retaking of possession, in
lieu of recovering damages pursuant to the provisions of the immediately
preceding paragraphs with respect to any period after the date of demand
therefor, at Landlord’s election, Tenant shall pay to Landlord immediately and
in full the greater of (i) the amount, if any, by which (A) the Annual Fixed
Rent, Additional Rent and other charges which would be payable hereunder from
the date of such demand to the end of what would be the then unexpired term of
this Lease had such termination not occurred (or in the case of reentry or
retaking of possession of the Premises by Landlord or a termination of Tenant’s
right of possession and/or occupancy of the Premises, to the end of the term of
this Lease), shall exceed (B) the then fair rental value of the Premises for the
same period, reduced to amortize over such period all costs or expenses which
Landlord would incur to obtain such fair market rent, or (ii) an amount equal to
the lesser of (x) the Annual Fixed Rent, Additional Rent and other charges that
would have been payable for the remainder of the term of this Lease had such
termination not occurred (or in the case of reentry or retaking of possession of
the Premises by Landlord or a termination of Tenant’s right of possession and/or
occupancy of the Premises, to the end of the term of this Lease) or (y) the
aggregate of the Annual Fixed Rent, Additional Rent and other charges accrued in
the twelve (12) months ended next prior to such termination, reentry or retaking
of possession of the Premises by Landlord or termination of Tenant's right of
possession and/or occupancy (without reduction for any free rent or other
concession or abatement) except that in the event the term of this Lease or
Tenant’s right of possession and/or occupancy of the Premises is so terminated
or Landlord shall reenter and/or retake possession of the Premises prior to the
expiration of the first full year of the term of this Lease, the damages which
Landlord may elect to recover pursuant to clause (ii) (y) of this paragraph
shall be calculated as if any such termination, reentry or retaking of
possession  had occurred on the first anniversary of the Commencement Date and
there had been no so-called free rent or other rental concession or any rental
abatement.

Nothing contained in this Lease shall, however, limit or prejudice the right of
Landlord to prove for and obtain in proceedings for bankruptcy or insolvency by
reason of the termination of this Lease, an amount equal to the maximum allowed
by any statute or rule of law in effect at the time when, and governing the
proceedings in which, the damages are to be proved, whether or not the amount be
greater than, equal to, or less than the amount of the loss or damages referred
to above.

{B2323618; 13}

- 40 -

--------------------------------------------------------------------------------

 

In case of any Default of Tenant, re-entry, expiration and repossession by
summary proceedings or otherwise, Landlord may (i) relet the Premises or any
part or parts thereof for a term or terms which may at Landlord’s option be
equal to or less than or exceed the period the balance of the term of this Lease
(or the balance of the term of this Lease if it shall not have been terminated)
and may grant concessions or free rent to the extent that Landlord considers
advisable and necessary to relet the same and (ii) may make such alterations,
repairs and decorations in the Premises as Landlord in its sole judgment
considers advisable and necessary for the purpose of reletting the Premises; and
the making of such alterations, repairs and decorations shall not operate or be
construed to release Tenant from liability hereunder as aforesaid.  Landlord
shall in no event be required to relet the Premises or otherwise mitigate
damages or be liable in any way whatsoever for failure to relet the Premises,
or, in the event that the Premises are relet, for failure to collect the rent
under such reletting.

To the fullest extent permitted by law, Tenant hereby expressly waives any and
all rights of redemption granted under any present or future laws in the event
of Tenant being evicted or dispossessed, or in the event of Landlord obtaining
possession of the Premises, by reason of the violation by Tenant of any of the
covenants and conditions of this Lease.

8.3Remedies Cumulative.  Except as expressly provided otherwise in Section 8.2,
any and all rights and remedies which Landlord may have under this Lease, and at
law and equity (including without limitation actions at law for direct,
indirect, special and consequential (foreseeable and unforeseeable) damages),
for Tenant’s failure to comply with its obligations under this Lease shall be
cumulative and shall not be deemed inconsistent with each other, and any two or
more of all such rights and remedies may be exercised at the same time insofar
as permitted by law.

Notwithstanding the foregoing, in no event shall Tenant ever be liable to
Landlord, and Landlord hereby waives any claim against Tenant, for any punitive
damages or for any loss of business or any other indirect, special or
consequential damages (whether foreseeable or unforeseeable) suffered by
Landlord from whatever cause, except for claims of third parties for which
Tenant is to indemnify Landlord pursuant to Subsection 6.1.5, arising from
violation of any Environmental Laws as provided in Subsection 6.2.8 or arising
under Section 8.5.

 

8.4Landlord’s Right to Cure Defaults.  At any time with or without notice,
Landlord shall have the right, but shall not be required, to pay such sums or do
any act which requires the expenditure of monies which may be necessary or
appropriate by reason of the failure or neglect of Tenant to comply with any of
its obligations under this Lease (provided Landlord shall not exercise such
right until there is a Default of Tenant unless earlier action by Landlord is
necessary to prevent injury or damage to persons or property, as determined by
Landlord in good faith), and in the event of the exercise of such right by
Landlord, Tenant agrees to pay to Landlord forthwith upon demand, as Additional
Rent, all such sums including reasonable attorneys fees, together with interest
thereon at a rate (the “Default Rate”) equal to the lesser of six hundred basis
points above the Prime Rate or the maximum rate allowed by law.  “Prime Rate”
shall mean the annual floating rate of interest, determined daily and expressed
as a percentage from time to time announced by Bank of America as its “prime” or
“base” rate, so-called, or if at any time Bank of America ceases to announce
such a rate, as announced by the largest national or state-chartered banking
institution then having an office in the City of Boston and announcing such a
rate.  If at any time neither Bank of America nor the largest national or

{B2323618; 13}

- 41 -

--------------------------------------------------------------------------------

 

state-chartered banking institution having an office in the City of Boston is
announcing such a floating rate, “Prime Rate” shall mean a rate of interest,
determined daily, which is two hundred basis points above the yield of 90-day
U.S. Treasury Bills.

8.5Holding Over.  Any failure by Tenant to comply timely with its obligations
under Subsection 6.1.9, as to all or any portion of the Premises, shall
constitute a holding over of the entire Premises and be treated as a daily
tenancy at sufferance at a rental rate equal to one and one-half (1.5) times the
sum of Annual Fixed Rent plus Additional Rent on account of Operating Costs and
Taxes in effect immediately prior to the expiration or earlier termination of
the term (prorated on a daily basis).  Tenant shall also pay to Landlord all
damages, direct and/or consequential (foreseeable and unforeseeable), sustained
by reason of any such holding over.  Otherwise, all of the covenants, agreements
and obligations of Tenant applicable during the term of this Lease shall apply
and be performed by Tenant during such period of holding over as if such period
were part of the term of this Lease.

8.6Effect of Waivers of Default.  Any consent or permission by Landlord to any
act or omission by Tenant shall not be deemed to be consent or permission by
Landlord to any other similar or dissimilar act or omission and any such consent
or permission in one instance shall not be deemed to be consent or permission in
any other instance.

8.7No Waiver, etc.  The failure of Landlord or Tenant to seek redress for
violation of, or to insist upon the strict performance of, any covenant or
condition of this Lease shall not be deemed a waiver of such violation nor
prevent a subsequent act, which would have originally constituted a violation,
from having all the force and effect of an original violation.  The receipt by
Landlord of rent with knowledge of the breach of any covenant of this Lease
shall not be deemed to have been a waiver of such breach by Landlord, or by
Tenant, unless such waiver be in writing signed by the party to be charged.  No
consent or waiver, express or implied, by Landlord or Tenant to or of any breach
of any agreement or duty shall be construed as a waiver or consent to or of any
other breach of the same or any other agreement or duty.

8.8No Accord and Satisfaction.  No acceptance by Landlord of a lesser sum than
the Annual Fixed Rent, Additional Rent or any other charge then due shall be
deemed to be other than on account of the earliest installment of such rent or
charge due, nor shall any endorsement or statement on any check or any letter
accompanying any check or payment as rent or other charge be deemed an accord
and satisfaction, and Landlord may accept such check or payment without
prejudice to Landlord’s right to recover the balance of such installment or
pursue any other remedy in this Lease provided.

ARTICLE 9

Rights of Holders

9.1Rights of Mortgagees or Ground Lessor.  This Lease, and all rights of Tenant
hereunder, are and shall be subject and subordinate to any ground or master
lease, and all renewals, extensions, modifications and replacements thereof, and
to all mortgages, which may now or hereafter affect the Building or the Property
and/or any such lease, whether or not such mortgages shall also cover other
lands and/or buildings and/or leases, to each and every advance made or
hereafter to be made under such mortgages, and to all renewals, modifications,

{B2323618; 13}

- 42 -

--------------------------------------------------------------------------------

 

replacements and extensions of such leases and such mortgages and all
consolidations of such mortgages.  This Section shall be self‑operative and no
further instrument of subordination shall be required.  In confirmation of such
subordination, Tenant shall promptly execute, acknowledge and deliver any
instrument that Landlord, the lessor under any such lease or the holder of any
such mortgage or any of their respective successors in interest may reasonably
request to evidence such subordination.  Any lease to which this Lease is
subject and subordinate is herein called “Superior Lease” and the lessor of a
Superior Lease or its successor in interest, at the time referred to, is herein
called “Superior Lessor”; and any mortgage to which this Lease is subject and
subordinate, is herein called “Superior Mortgage” and the holder of a Superior
Mortgage is herein called “Superior Mortgagee”.

If any Superior Lessor or Superior Mortgagee or the nominee or designee of any
Superior Lessor or Superior Mortgagee shall succeed to the rights of Landlord
under this Lease, whether through possession or foreclosure action or delivery
of a new lease or deed, or otherwise, then at the request of such party so
succeeding to Landlord’s rights (herein called “Successor Landlord”) and upon
such Successor Landlord’s written agreement to accept Tenant’s attornment,
Tenant shall attorn to and recognize such Successor Landlord as Tenant’s
landlord under this Lease and shall promptly execute and deliver any instrument
that such Successor Landlord may reasonably request to evidence such
attornment.  Upon such attornment, this Lease shall continue in full force and
effect as a direct lease between the Successor Landlord and Tenant upon all of
the terms, conditions and covenants as are set forth in this Lease, except that
the Successor Landlord (unless formerly the landlord under this Lease) shall not
be (a) liable in any way to Tenant for any act or omission, neglect or default
on the part of Landlord under this Lease (but nothing herein shall relieve a
Successor Landlord from the obligation to remedy defaults in the performance of
Landlord’s maintenance, repair or service obligations which continue after such
Successor Landlord shall have succeeded to the rights of Landlord under this
Lease), (b) responsible for any monies owing by or on deposit with Landlord to
the credit of Tenant, (c) subject to any counterclaim or setoff which
theretofore accrued to Tenant against Landlord, (d) bound by any modification of
this Lease subsequent to such Superior Lease or Superior Mortgage, or by any
previous prepayment of Annual Fixed Rent or Additional Rent for more than one
(1) month, which was not approved in writing by the Successor Landlord, (e)
liable to the Tenant beyond the Successor Landlord’s interest in the Property,
(f) responsible for the performance of any work to be done by Landlord under
this Lease to render the Premises ready for occupancy by the Tenant, or (g)
required to remove any person occupying the Premises or any part thereof, except
if such person claims by, through or under the Successor Landlord.  Tenant
agrees at any time and from time to time to execute a suitable instrument in
confirmation of Tenant’s agreement to attorn, as aforesaid.

9.2Modifications.  If any Superior Lessor or Superior Mortgagee shall require
any modification(s) of this Lease, Tenant shall, at Landlord’s request, promptly
execute and deliver to Landlord such instruments effecting such modification(s)
as Landlord shall require, provided that such modification(s) do not adversely
affect to more than a de minimus extent any of Tenant’s rights under this
Lease.  In addition, and notwithstanding Section 9.1 to the contrary, any
Superior Lessor or Superior Mortgagee may, at its option, subordinate the
Superior Lease or Superior Mortgage of which it is the lessor or holder to this
Lease by giving Tenant ten (10) days prior written notice of such election,
whereupon this Lease shall, irrespective of dates of execution, delivery and
recording, be superior to such Superior Lease or Superior Mortgage and no other
documentation shall be necessary to effect such change.

{B2323618; 13}

- 43 -

--------------------------------------------------------------------------------

 

9.3Subordination, Non-Disturbance and Attornment.  Landlord represents that the
Property is not subject to any Superior Lease or Superior Mortgage as of the
Date of this Lease. Landlord shall request a so-called non-disturbance agreement
(“SNDA”) from any future Superior Mortgagee in the form customarily used by such
Superior Mortgagee, but Landlord shall have no obligation to incur any expense
or liability in connection with such request (or to become involved in any
request by Tenant for changes to the form of SNDA) and, if such Superior
Mortgagee shall fail or refuse to provide or to execute such SNDA (or to
consider or agree to any changes to the form of SNDA requested by Tenant), such
failure or refusal shall not constitute a default or breach of this Lease by
Landlord. If any future Superior Mortgagee shall agree to provide an SNDA, then
at Landlord’s request, Tenant shall first execute and deliver such SNDA to
Landlord.

ARTICLE 10

Miscellaneous Provisions

10.1Notices.  Except as may be expressly provided herein otherwise, all notices,
requests, demands, consents, approval or other communications to or upon the
respective parties hereto shall be in writing, shall be delivered by hand or
mailed by certified or registered mail, return receipt requested, or by a
nationally recognized courier service that provides a receipt for delivery such
as Federal Express, United Parcel Service or U.S. Postal Service Express Mail
and shall be addressed as follows:  If intended for Landlord, to the Original
Address of Landlord set forth in Section 1.1 of this Lease with a copy to The
RMR Group LLC, Two Newton Place, 255 Washington Street, Suite 300, Newton, MA
02458, Attn: Jennifer B. Clark (or to such other address or addresses as may
from time to time hereafter be designated by Landlord by notice to Tenant); and
if intended for Tenant, addressed to Tenant at the Original Address of Tenant
set forth in Section 1.1 of this Lease (or to such other address or addresses as
may from time to time hereafter be designated by Tenant by notice to
Landlord).  Notices shall be effective on the date delivered to (or the first
date such delivery is attempted and refused by) the party to which such notice
is required or permitted to be given or made under this Lease.  Notices from
Landlord may be given by Landlord’s Agent, if any, or Landlord’s attorney; and
any bills or invoices for Annual Fixed Rent or Additional Rent may be given by
mail(which need not be registered or certified) and, if so given, shall be
deemed given on the third Business Day following the date of posting.

10.2Quiet Enjoyment; Landlord’s Right to Make Alterations, Etc.  Landlord agrees
that upon Tenant’s paying the rent and performing and observing the agreements,
conditions and other provisions on its part to be performed and observed, Tenant
shall and may peaceably and quietly have, hold and enjoy the Premises during the
term hereof without any manner of hindrance or molestation from Landlord or
anyone claiming under Landlord, subject, however, to the terms of this Lease;
provided, however, Landlord reserves the right at any time and from time to
time, without the same constituting breach of Landlord’s covenant of quiet
enjoyment or an actual or constructive eviction, and without Landlord incurring
any liability to Tenant or otherwise affecting Tenant’s obligations under this
Lease, to make such changes, alterations, improvements, repairs or replacements
in or to the interior and exterior or common areas of the Building (including
the Premises) and the fixtures and equipment thereof, and in or to the Property,
or properties adjacent thereto, as Landlord may deem necessary or desirable, and
to change (provided that there be no unreasonable obstruction of the right of
access to the Premises

{B2323618; 13}

- 44 -

--------------------------------------------------------------------------------

 

by Tenant and that Landlord use commercially reasonable efforts to minimize, to
the extent practical, any interference with the conduct of business at the
Premises) the arrangement and/or location of entrances or passageways, doors and
doorways, corridors or other common areas of the Building and Property.

Without incurring any liability to Tenant, Landlord may permit access to the
Premises and open the same, whether or not Tenant shall be present, upon any
demand of any receiver, trustee, assignee for the benefit of creditors, sheriff,
marshal or court officer Landlord reasonably believes is entitled to such access
for the purpose of taking possession of, or removing, Tenant’s property or for
any other lawful purpose (but this provision and any action by Landlord
hereunder shall not be deemed a recognition by Landlord that the person or
official making such demand has any right or interest in or to this Lease, or in
or to the Premises), or upon demand of any representative of the fire, police,
building, sanitation or other department of the city, state or federal
governments.

10.3Lease not to be Recorded; Confidentiality of Lease Terms.  Tenant agrees
that it will not record this Lease. Both parties shall, upon the request of
either (and at the expense of the requesting party), execute and deliver a
notice or short form of this Lease in such form, if any, as may be acceptable
for recording with the land records of the governmental entity responsible for
keeping such records for Clarksburg.  In no event shall such document set forth
the rent or other charges payable by Tenant pursuant to this Lease; and any such
document shall expressly state that it is executed pursuant to the provisions
contained in this Lease and is not intended to vary the terms and conditions of
this Lease. If Tenant so elects to record a notice or short form of this Lease
as aforesaid, Tenant shall reimburse Landlord for its reasonable out-of-pocket
third-party costs plus an administrative fee of $500.00.

Tenant acknowledges that the terms under which the Landlord has leased the
Premises to Tenant (including, without limitation, the rental rate(s), term and
other financial and business terms), constitute confidential information of
Landlord (“Confidential Information”).  Tenant shall use reasonable efforts to
keep the Confidential Information confidential and not to disclose the same to
third parties; provided, however, that such Confidential Information may be
disclosed by Tenant to those of its officers, employees, attorneys, accountants,
lenders and financial advisors (collectively, “Representatives”) who need to
know such information in connection with Tenant’s use and occupancy of the
Premises and for financial reporting and credit related activities, or as may be
required by law.  Tenant shall not make or permit to be made any press release
or other similar public statement regarding this Lease without the prior
approval of Landlord, which approval shall not be unreasonably withheld.  Tenant
furthermore agrees to inform its Representatives of the confidential nature of
such Confidential Information and to use all reasonable efforts to cause each
Representative to treat such Confidential Information confidentially and in
accordance with the terms of this paragraph. Notwithstanding the foregoing, so
long as Tenant has securities registered under the Exchange Act, Tenant may, if
required by the rules and regulations of the SEC or the exchange on which
Tenant’s securities are listed or by applicable law, file this Lease as an
exhibit to, and disclose information regarding the terms of this Lease in,
filings with the SEC or such exchange.

 

10.4Assignment of Rents and Transfer of Title; Limitation of Landlord’s
Liability.  Tenant agrees that the assignment by Landlord of Landlord’s interest
in this Lease, or the rents payable hereunder, whether absolute or conditional
in nature or otherwise, which assignment is

{B2323618; 13}

- 45 -

--------------------------------------------------------------------------------

 

made to the holder of a mortgage on property which includes the Premises, shall
never be treated as an assumption by such holder of any of the obligations of
Landlord hereunder unless such holder shall, by notice sent to Tenant,
specifically otherwise elect and that, except as aforesaid, such holder shall be
treated as having assumed Landlord’s obligations hereunder (subject to the
limitations set forth in Section 9.1) only upon foreclosure of such holder’s
mortgage and the taking of possession of the Premises.

The term “Landlord”, so far as covenants or obligations to be performed by
Landlord are concerned, shall be limited to mean and include only the owner or
owners at the time in question of Landlord’s interest in the Property, and in
the event of any transfer or transfers of such title to said property, Landlord
(and in case of any subsequent transfers or conveyances, the then grantor) shall
be concurrently freed and relieved from and after the date of such transfer or
conveyance, without any further instrument or agreement, of all liability with
respect to the performance of any covenants or obligations on the part of
Landlord contained in this Lease thereafter to be performed, it being intended
hereby that the covenants and obligations contained in this Lease on the part of
Landlord, shall, subject as aforesaid, be binding on Landlord, its successors
and assigns, only during and in respect of their respective period of ownership
of such interest in the Property.

Notwithstanding the foregoing, in no event shall the acquisition of Landlord’s
interest in the Property by a purchaser which, simultaneously therewith, leases
Landlord’s entire interest in the Property back to Landlord or the seller
thereof be treated as an assumption by operation of law or otherwise, of
Landlord’s obligations hereunder.  Tenant shall look solely to such
seller‑lessee, and its successors from time to time in title, for performance of
Landlord’s obligations hereunder.  The seller-lessee, and its successors in
title, shall be the Landlord hereunder unless and until such purchaser expressly
assumes in writing the Landlord’s obligations hereunder.

Tenant shall not assert nor seek to enforce any claim for breach of this Lease
against any of Landlord’s assets other than Landlord’s interest in the Property,
and any interest in insurance, financing or sale proceeds from the Property, and
Tenant agrees to look solely to such interest for the satisfaction of any
liability or claim against Landlord under this Lease. Tenant furthermore agrees
that no trustee, officer, director, general or limited partner, member,
shareholder, beneficiary, employee or agent of Landlord (including any person or
entity from time to time engaged to supervise and/or manage the operation of
Landlord) shall be held to any liability, jointly or severally, for any debt,
claim, demand, judgment, decree, liability or obligation of any kind (in tort,
contract or otherwise) of, against or with respect to Landlord or arising out of
any action taken or omitted for or on behalf of Landlord.

10.5Landlord’s Default.  Landlord shall not be deemed to be in breach of, or in
default in the performance of, any of its obligations under this Lease unless it
shall fail to perform such obligation(s) and such failure shall continue for a
period of thirty (30) days, or such additional time as is reasonably required to
correct any such breach or default, after written notice has been given by
Tenant to Landlord specifying the nature of Landlord’s alleged breach or
default.  Tenant shall have no right to terminate this Lease for any breach or
default by Landlord hereunder and no right, for any such breach or default, to
offset or counterclaim against any rent due hereunder.  In no event shall
Landlord ever be liable to Tenant, and Tenant hereby waives any claim against
Landlord, for any punitive damages or for any loss of business or any other

{B2323618; 13}

- 46 -

--------------------------------------------------------------------------------

 

indirect, special or consequential damages suffered by Tenant from whatever
cause.  Tenant further agrees that if Landlord shall have failed to cure any
such breach or default within thirty (30) days of such notice to Landlord (or if
such breach or default cannot be cured within said time, then within such
additional time as may be necessary if within said thirty days Landlord has
commenced and is diligently pursuing the remedies necessary to cure such breach
or default), then the holder(s) of any mortgage(s) or the lessor under any
ground lease entitled to notice pursuant to Section 10.6 shall have an
additional thirty (30) days within which to cure such breach or default if such
breach or default cannot be cured within that time, then such additional time as
may be necessary, if within such thirty (30) days any such holder or lessor has
commenced and is diligently pursuing the remedies necessary to cure such breach
or default (including but not limited to commencement of foreclosure
proceedings, if necessary to effect such cure).

Where provision is made in this Lease for Landlord’s consent and Tenant shall
request such consent and Landlord shall fail or refuse to give or shall delay in
giving such consent, Tenant shall not be entitled to any damages and Tenant
hereby waives any claim based on such failure, refusal or delay; provided
however in any situation where Landlord is expressly required not to withhold
its consent unreasonably Tenant shall (at its sole remedy) be entitled to bring
an action for specific performance or injunction.

10.6Notice to Mortgagee and Ground Lessor.  After Tenant receives notice from
Landlord that any party holds a mortgage which includes the Premises as part of
the mortgaged premises, or that any party is the ground lessor under a lease
with Landlord, as ground lessee, which includes the Premises as part of the
demised premises, and until Tenant receives notice from Landlord or any such
party that such mortgageor ground lease no longer encumbers the Premises, no
notice from Tenant to Landlord shall be effective unless and until a copy of the
same is given to such holder or ground lessor identified in the notice from
Landlord, and the curing of any of Landlord’s defaults by such holder or ground
lessor shall be treated as performance by Landlord.

10.7Brokerage.  Tenant and Landlord warrant and represent that they have dealt
with no broker in connection with the consummation of this Lease, other than
Jones Lang LaSalle Brokerage, Inc. (“JLL”), and in the event of any brokerage
claims or liens, other than by JLL, against Landlord, Tenant or the Property
predicated upon or arising out of prior dealings with Tenant or Landlord, the
party with whom the broker claims to have dealt agrees to defend the same and
indemnify and hold the other party harmless against any such claim, and to
discharge any such lien.  

10.8Waiver of Jury Trial.  LANDLORD AND TENANT HEREBY WAIVE TRIAL BY JURY IN ANY
ACTION, PROCEEDING OR COUNTERCLAIM BROUGHT BY EITHER OF THEM AGAINST THE OTHER
IN CONNECTION WITH THIS LEASE.

10.9Applicable Law and Construction.  This Lease shall be governed by and
construed in accordance with the laws of the State of Maryland and if any
provisions of this Lease shall to any extent be invalid, the remainder of this
Lease shall not be affected thereby.  Tenant expressly acknowledges and agrees
that Landlord has not made and is not making, and Tenant, in executing and
delivering this Lease, is not relying upon, any warranties, representations,
promises or statements, except to the extent that the same are expressly set
forth

{B2323618; 13}

- 47 -

--------------------------------------------------------------------------------

 

in this Lease or in any other written agreement which may be made between the
parties concurrently with the execution and delivery of this Lease and which
shall expressly refer to this Lease.  All understandings and agreements
heretofore made between the parties are merged in this Lease and any other such
written agreement(s) made concurrently herewith, which alone fully and
completely express the agreement of the parties and which are entered into after
full investigation, neither party relying upon any statement or representation
not embodied in this Lease or any other such written agreement(s) made
concurrently herewith.  This Lease may be amended, and the provisions hereof may
be waived or modified, only by instruments in writing executed by Landlord and
Tenant.  The titles of the several Articles and Sections contained herein are
for convenience only and shall not be considered in construing this Lease.  The
submission of this document for examination and negotiation does not constitute
an offer to lease, or a reservation of, or option for, the Premises, and Tenant
shall have no right to the Premises hereunder until the execution and delivery
hereof by both Landlord and Tenant.  Except as herein otherwise provided, the
terms hereof shall be binding upon and shall inure to the benefit of the
successors and assigns, respectively, of Landlord and Tenant and, if Tenant
shall be an individual, upon and to his heirs, executors, administrators,
successors and assigns.  Each term and each provision of this Lease to be
performed by Tenant shall be construed to be both an independent covenant and a
condition and time is of the essence with respect to the exercise of any of
Tenant’s rights, and the performance of any and all of Tenant’s obligations,
under this Lease.  The reference contained to successors and assigns of Tenant
is not intended to constitute a consent to assignment by Tenant.  Except as
otherwise set forth in this Lease, any obligations of Tenant (including, without
limitation, rental and other monetary obligations, repair and maintenance
obligations and obligations to indemnify Landlord), shall survive the expiration
or earlier termination of this Lease, and Tenant shall immediately reimburse
Landlord for any expense incurred by Landlord in curing Tenant’s failure to
satisfy any such obligation (notwithstanding the fact that such cure might be
effected by Landlord following the expiration or earlier termination of this
Lease).

10.10Evidence of Authority.  Concurrently with Tenant’s execution and delivery
of this Lease, Tenant shall deliver to Landlord documentation reasonably
satisfactory to Landlord evidencing the authority of the person executing this
Lease on behalf of Tenant to execute and deliver this Lease in the name and on
behalf of Tenant and to execute and deliver all other documents, agreements and
instruments, including, without limitation, notices of lease, to effect or
secure the transactions contemplated herein.  

10.11UPS System.  Landlord agrees that Tenant, at its sole cost and expense, and
subject to compliance with the provisions of this Section 10.11, shall have the
right to install and operate during the term an emergency electrical generator
fueled by natural gas (which is separately metered to the Premises and paid for
directly by Tenant to the gas supplier) on the Property in the location shown on
Exhibit G attached hereto, and to run cables and lines from the generator to the
Premises using the common shafts, chases, and conduits of the Building intended
for such purpose to the extent that the same may be available after meeting
Landlord’s requirements for the Building, (the emergency generator and
associated conduit, cables and lines (both interior and exterior) are
hereinafter referred to collectively as  the “UPS System”). The UPS System shall
provide emergency back-up power to the Premises only, and no other party shall
make use of the UPS System.

{B2323618; 13}

- 48 -

--------------------------------------------------------------------------------

 

Tenant shall prepare plans and specifications for the UPS System in accordance
with the requirements of Exhibit C, which plans and specifications shall be
subject to review and approval by Landlord as provided in Exhibit C; provided,
however, that Landlord hereby approves the specifications attached hereto as
Exhibit G-1; provided further however, that notwithstanding such specifications
the UPS System shall be fueled by natural gas. Upon final approval by Landlord
of Tenant’s plans for the UPS System, Tenant may install the UPS System in
accordance with the requirements of Exhibit C, any requirements of Landlord’s
insurance carrier(s), and all other applicable provisions of this Lease
including, without limitation, those of Subsection 6.2.5. Landlord shall have no
obligation or make any alterations, repairs or replacements to any portion of
the Building or Property in order to accommodate the installation or operation
of the UPS System.

During the term, Tenant, at its sole cost and expense, shall performs all
repairs and maintenance required to keep the UPS System in good working order,
appearance and condition, and Tenant shall promptly repair any damage to the
Building or Property caused by the installation or operation of the UPS System.
Tenant shall operate the UPS System in compliance with all applicable codes,
laws, rules and regulations. Tenant may not relocate the UPS System and Tenant
may not modify any portion of the UPS System without, in each instance,
obtaining Landlord’s prior written approval to such relocation or modification.
All components of the UPS System shall be at the sole risk of Tenant and
Landlord shall have no liability to Tenant in the event any portion of the UPS
System is damaged for any reason.

Tenant shall, prior to the expiration or earlier termination of the term of this
Lease, remove the entire UPS System (except that Landlord shall have the right
to require Tenant to leave any cabling, wires or conduit installed within the
Building), repair any damage caused by such removal, and restore the area
outside the Building where the generator were located to a condition
substantially the same as existed prior to the installation of the UPS System.
Tenant agrees that its obligations hereunder shall be subject to the provisions
of Subsection 6.1.9, including all of Landlord’s rights and remedies.

Landlord reserves the right, upon reasonable notice to Tenant, to require Tenant
to relocate the UPS System or any of its constitute components, at Tenant’s sole
cost and expense, if necessary in connection with any repairs, renovations,
improvements or additions to the Building or Property. In addition, Landlord
reserves the right to require Tenant to relocate the generator to another
portion of the Property designated by Landlord for any other reason in
Landlord’s sole discretion, provided such other portion of the Property is
adequate for Tenant’s purposes and Landlord pays the reasonable costs of
relocating the generator.

Tenant agrees that Landlord may require Tenant to paint the generator in a color
selected by Landlord and/or install screening and/or landscaping in order to
camouflage these exterior components of the UPS System.

10.12Rooftop Antenna.  Tenant, at its sole cost and expense and subject to
compliance with the provisions of this Section 10.12, shall have the right to
install and operate during the term not more than ten (10) antenna (the
“Antennas”), as shown on Exhibit H attached hereto, in a location on the roof of
the Building to be designated by Landlord (the “Antenna Area”) and to run cables
and lines from the Antennas to the Premises using the common shafts, chases, and
conduits of the Building intended for such purpose to the extent that the same
may be available

{B2323618; 13}

- 49 -

--------------------------------------------------------------------------------

 

after meeting Landlord’s requirements for the Building (the Antennas and
associated cables and lines are hereinafter referred to collectively as the
“Antenna System”). Landlord makes no representation, express or implied, that
the roof of the Building is suitable for the installation or operation of any
Antenna or other communications device.  Tenant shall pay all taxes assessed
against Landlord and any sales or other taxes arising out of Tenant’s
installation and/or operation of the Antenna System.     

Tenant shall prepare plans and specifications for the Antenna System for
Landlord’s approval in accordance with the requirements of Exhibit C, and upon
Landlord’s approval thereof and issuance of all necessary governmental permits
and approvals, Tenant may install the Antenna System in accordance with such
approved plans, the requirements of Subsection 6.2.5, Exhibit C and all other
applicable provisions of this Lease. Landlord hereby approves of the
specifications for the Antenna System set forth in Exhibit H attached hereto.
Tenant may elect to submit further specifications for additional Antennas for
Landlord’s approval.

Tenant, at its expense, shall obtain all permits and approvals required for the
installation and operation of the Antenna System prior to the installation
thereof (but shall not be permitted to seek any zoning or similar relief for the
Antenna System without Landlord’s consent, which may be withheld in Landlord’s
sole discretion), and shall keep all required permits and approvals in full
force and effect throughout the term.

Landlord shall have no obligation to provide any services to the Antenna Area or
to make any alterations, repairs or replacements to any portion of the Building
or Property in order to accommodate the installation or operation of the Antenna
System. Tenant, at its sole cost and expense, shall perform any roof
reinforcement reasonably required by Landlord to accommodate the weight of the
Antennas on the Building roof. Under no circumstances shall Tenant make any roof
penetrations other than as expressly approved by Landlord in writing in advance.

During the term, Tenant shall, at its sole cost and expense, perform all repairs
and maintenance to the Antenna System as are necessary to keep it in good
working order, appearance and condition, ordinary wear and tear thereof
excepted, and Tenant shall promptly repair any damage to the Building or
Property caused by the installation or operation of the Antenna System. Tenant
shall operate the Antenna System in compliance with all applicable codes, laws,
rules and regulations. Tenant may not relocate or modify any portion of the
Antenna System without, in each instance, obtaining Landlord’s prior written
approval to such relocation or modification. The Antenna System shall be at the
sole risk of Tenant and Landlord shall have no liability to Tenant in the event
any portion of the Antenna System is damaged for any reason.

The Antenna System shall provide communications for Tenant only, and Tenant
shall not permit any other person or firm to use the Antenna System.

Tenant shall, at the expiration or earlier termination of the term of this
Lease, remove the entire Antenna System (except for any portions thereof that
Landlord, acting in its sole discretion, permits to be left in place), repair
any damage caused by such removal, and restore the Antenna Area to a condition
substantially the same as existed prior to the installation of the Antenna
System. Tenant’s obligations hereunder shall be subject to the provisions of
Subsection 6.1.9.

{B2323618; 13}

- 50 -

--------------------------------------------------------------------------------

 

Landlord reserves the right, upon reasonable notice to Tenant, to require Tenant
to relocate the Antenna System or any of its constitute components, at Tenant’s
sole cost and expense, if necessary in connection with any repairs, renovations,
improvements or additions to the Building or Property. In addition, Landlord
reserves the right to require Tenant to relocate the Antenna to another portion
of the roof designated by Landlord for any other reason in Landlord’s sole
discretion, provided such other portion of the roof is adequate for Tenant’s
purposes and Landlord pays the reasonable costs of relocating the Antenna.

Tenant shall be entitled to obtain access to the Antenna Area both during and
outside of Normal Building Operating Hours (as defined in the Rules and
Regulations), but only if (i) Tenant shall have given Landlord reasonable
advance notice of the need therefor, and (ii) Tenant is accompanied by an
authorized representative of Landlord during such access. In the event such
access is provided outside of Normal Building Operating Hours, Landlord may
require Tenant to pay, as Additional Rent, the reasonable costs incurred by
Landlord to provide such access to Tenant.

Tenant shall not allow the Antenna System to interfere with any equipment
installed or operating in or from the Building as of the date Tenant commences
operation of, or shall subsequently modify, Tenant’s Antenna System.  

10.13Force Majeure.  Except as otherwise expressly provided in this Lease and
except for the payment of Annual Fixed Rent, Additional Rent or other sums due
under this Lease (as to which this Section 10.13 shall not apply), neither
Landlord nor Tenant shall be liable or responsible for any failures, and there
shall be excluded from the computation for any relevant period of time any
delays, due to strikes, riots, Acts of God, scarcity of labor or materials
(including energy), war, regulations or restrictions of governmental authorities
or any other causes of any kind which are beyond the control of Landlord or
Tenant, as the case may be.

[Remainder of page intentionally left blank.]

 

{B2323618; 13}

- 51 -

--------------------------------------------------------------------------------

 

WITNESS the execution hereof under seal on the day and year first above written.

Landlord:

FP Gateway 270, LLC

By: The RMR Group LLC,

Its agent

By: ____________________

Jennifer F. Francis

Senior Vice President

 

Tenant:

PC-Tel, Inc.

By:_________________________

Name:

Title:

 

{B2323618; 13}

--------------------------------------------------------------------------------

 

EXHIBIT A

PREMISES

 

[grawuwbjs2pr000001.jpg]

{B2323618; 13}

--------------------------------------------------------------------------------

 

EXHIBIT B

RULES AND REGULATIONS

1.The sidewalks, entrances, passages, corridors, vestibules, halls, elevators or
stairways in or about the Building shall not be obstructed by Tenant.

2.Tenant shall not place objects against glass partitions, doors or windows
which would be unsightly from the Building corridor or from the exterior of the
Building.  No sign, advertisement, notice or other lettering shall be exhibited,
inscribed, painted or fixed by Tenant on any window or part of the outside or
inside of the Buildings without prior consent of Landlord.

3.Tenant shall not waste electricity or water in the Building and shall
cooperate fully with Landlord to assure the most effective operation of the
Building HVAC system.  All regulating and adjusting of HVAC equipment shall be
done by the Landlord’s agents or employees.

4.No additional or different locks or bolts shall be affixed on doors by
Tenant.  Tenant shall return all keys to Landlord upon termination of Tenant’s
lease.  Tenant shall not allow peddlers, solicitors or beggars in the Building
and shall report such persons to the Landlord’s agent.

5.Tenant shall not use the Premises so as to cause any increase above normal
insurance premiums on the Building.

6.No bicycles, vehicles or animals of any kind, other than service animals,
shall be brought into or kept in or about the Premises other than in the garage
area located within the Premises.  

7.Tenant shall not engage or pay any employees of the Building without approval
from the Landlord.  Tenant shall not employ any persons other than the janitor
or employees of Landlord for the purpose of cleaning Premises without the prior
written consent of Landlord.

8.All removals from the Building or the carrying in or out of the Building or
the Premises of any freight, furniture or bulky matter of any description must
take place at such time and in such manner as Landlord may determine from time
to time.  

9.Normal Building Operating Hours are 8:00 a.m. to 6:00 p.m. Mondays through
Fridays and 9:00 a.m. to 1:00 p.m. on Saturdays excluding New Years Day, Martin
Luther King’s Birthday, President’s Day, Memorial Day, Independence Day, Labor
Day, Columbus Day, Veterans Day, Thanksgiving Day, Christmas Day (and the
applicable weekday when any such day occurs on a weekend day) and all Sundays,
except that Landlord reserves the option (at its sole election) to expand or
alter Normal Building Operating Hours provided that on any Business Day there
shall be no less than ten (10) consecutive Normal Building Operating Hours.  Any
day (other than a Saturday) on which Normal Building Operating Hours shall occur
shall be a “Business Day”.  

{B2323618; 13}

--------------------------------------------------------------------------------

 

10.Tenant shall cooperate with Landlord in minimizing loss and risk thereof from
fire and associated perils.

11.Tenant shall, without charge, make electrical outlets in the Premises
reasonably available to Landlord and/or its contractors, agents and employees
during the making of repairs, alterations, additions or improvements in or to
the demised premises.

12.The water and wash closets and other plumbing fixtures shall not be used for
any purposes other than those for which they were designed and constructed and
no sweepings, rubbish, rags, acid or like substance shall be deposited
therein.  All damages resulting from any misuse of the fixtures shall be borne
by Tenant.

13.Tenant may request HVAC service outside of Normal Building Operating Hours by
submitting a request in writing to the Building Manager’s office by noon of the
preceding workday.

14.Landlord reserves the right to establish, modify and enforce parking rules
and regulations.

15.All refuse from the Premises shall be disposed of in accordance with the
requirements established therefor by Landlord and no dumpster shall be
overloaded by Tenant.

16.Landlord reserves the right at any time to rescind, alter or waive any rule
or regulation at any time prescribed for the Building and to impose additional
rules and regulations when in its judgment Landlord deems it necessary,
desirable or proper for its best interest and for the best interest of tenants
and other occupants and invitees thereof.  No alteration or waiver of any rule
or regulation in favor of one tenant shall operate as an alteration or waiver in
favor of any other tenant.  Landlord shall not be responsible to any tenant for
the non‑observance or violation by any other tenant however resulting of any
rules or regulations at any time prescribed for the Building.

 

{B2323618; 13}

-2 -

--------------------------------------------------------------------------------

 

EXHIBIT C

ALTERATIONS REQUIREMENTS

A.General

1.All alterations, installations or improvements (“Alterations”) to be made by
Tenant in, to or about the Premises, including any Alterations to be made prior
to Tenant’s occupancy of the Premises for the Permitted Uses, shall be made in
accordance with the requirements of this Exhibit and with any additional
requirements stated in the Lease.

2.All submissions, inquiries approvals and other matters shall be processed
through Landlord’s Building manager or regional property manager.

3.Additional and differing provisions in the Lease, if any, will be applicable
and will take precedence over the terms of this Exhibit.

B.Plans

1.  Before commencing construction of any Alterations, Tenant shall submit for
Landlord’s written approval either a description of the Alterations or drawings
and specifications for the Alterations, as follows:

 

(i)

Tenant shall submit drawings and written specifications (collectively, “Plans”)
for all of Tenant’s Alterations, including mechanical, electrical and cabling,
plumbing and architectural drawings. Drawings are to be complete, with full
details and finish schedules, and shall be stamped by an AIA architect licensed
in the state or district in which the Property is located certifying compliance
with building codes.

 

(ii)

Tenant may submit a complete description of Tenant’s Alterations (including
sketches or diagrams as necessary) in lieu of submitting Plans if the proposed
Alterations meet all of the following criteria: (1) they are cosmetic in nature
(e.g. painting, wallpapering, installation of floor coverings, etc.),  (2) they
do not require a building permit, (3) they do not require work to be performed
inside walls or above the ceiling of the Premises, and (4) they will not affect
the structure or the mechanical, plumbing, HVAC, electrical or life safety
systems of the Building (collectively, the “Building Systems”). Notwithstanding
that Tenant’s proposed Alterations satisfy all of the preceding criteria, upon
review of Tenant’s submission, Landlord shall have  the right to require Tenant
to submit Plans for all or any portion of the proposed Alterations.

2.  Landlord shall review the description or Plans submitted by Tenant
(“Tenant’s Design Submission”) and notify Tenant of approval or disapproval. If
Landlord disapproves Tenant’s Design Submission, Landlord shall specify the
reasons for its disapproval. Tenant shall revise Tenant’s Design Submission with
respect to Tenant’s Plans to meet Landlord’s objections, and shall resubmit the
same to Landlord as so revised until Tenant’s Design Submission is approved by
Landlord.  For proposals that are not part of Tenant’s Plans, Tenant may, if it
wishes Landlord to reconsider its disapproval, revise Tenant’s Design Submission
to meet Landlord’s objections and resubmit the same to Landlord as so revised
until Tenant’s Design Submission is approved by Landlord.  No approval by
Landlord of Tenant’s Design Submission shall constitute a waiver of

{B2323618; 13}

--------------------------------------------------------------------------------

 

any of the requirements of this Exhibit or the Lease. Tenant shall not make any
changes to Tenant’s Design Submission after approval by Landlord, including
changes required to obtain governmental permits, without obtaining Landlord’s
written approval in each instance.

3.  All mechanical, electrical, structural and floor loading requirements shall
be subject to approval of Landlord’s engineers. Landlord also reserves the right
to require Tenant to submit copies of shop drawings for Landlord’s review and
approval.

4.  Before commencing construction of any Alterations, Tenant shall provide
Landlord with two (2) complete copies of Tenant’s Design Submission in final
form as approved by Landlord.

C.Selection of Contractors and Subcontractors

Before commencing construction of any Alterations, Tenant shall submit to
Landlord the names of Tenant’s general contractor (the “General Contractor”) and
subcontractors for Landlord’s approval. If Landlord shall reject the General
Contractor or any subcontractor, Landlord shall advise Tenant of the reasons(s)
in writing and Tenant shall (with respect to Tenant’s Plans) or may (with
respect to proposals that are not part of Tenant’s Plans) submit another
selection to Landlord for Landlord’s approval; provided, however, in no event
shall Tenant cause to be performed any Alterations other than by a General
Contractor that has been approved by Landlord.

D.Insurance

 

Before commencing construction of any Alterations, Tenant will deliver to
Landlord:

 

(i)

Four (4) executed copies of the Insurance Requirements agreement in the form set
forth in Exhibit D from the general contractor and, if requested by Landlord,
from the subcontractors (Landlord will return two fully executed copies to
Tenant), and

 

(ii)

insurance certificates for the General Contractor and subcontractors as required
by Exhibit D, which shall include evidence of coverage for the indemnity
provided by the General Contractor or subcontractor executing such agreement.

 

 

E.

Building Permit and Other Legal Requirements

1.  Before commencing construction of any Alterations, Tenant shall furnish
Landlord with a valid permit for the construction of the Alterations from the
building department or other agency having jurisdiction in the municipality in
which the Building is located (unless the Alterations are of a cosmetic nature
not requiring a building permit). Tenant shall keep the original building permit
posted on the Premises during the construction of the Alterations.

2.  Tenant Design Submission, the Alterations, and the construction of the
Alterations shall each be in strict compliance with (i) all applicable laws,
codes, rules and regulations, including, without limitation, the Americans with
Disabilities Act, state and local health department requirements, and
occupational health and safety laws and regulations (and no approval of Tenant’s
Design Submission shall relieve Tenant of this obligation or invest

{B2323618; 13}

-2 -

--------------------------------------------------------------------------------

 

Landlord with any responsibility for ensuring such compliance), and (ii) all
building permits, consents, licenses, variances, and approvals issued in
connection with the Alterations. Tenant shall ensure that the General Contractor
and all subcontractors have the requisite licenses to perform their work. Tenant
shall procure all permits, governmental approvals, licenses, variances and
consents required for the Alterations and shall provide Landlord with a complete
copy thereof promptly upon receipt of same by Tenant.

 

F.

Materials and Workmanship

1.  All materials, equipment and installations must meet Landlord’s minimum
standards for the Building, as may be designated by Landlord from time to time,
and all materials shall be new, commercial grade and of first-class quality. Any
deviation from these requirements will be permitted only if clearly indicated or
specified on Tenant’s Design Submission and approved by Landlord.

2.  Alterations shall be constructed in a professional, first-class and
workmanlike manner, in accordance with Tenant’s Design Submission.

3.  The General Contractor shall guaranty all materials and workmanship against
defects for a period of not less than one (1) year from installation.
Notwithstanding any limitations contained in such guaranty or in any contract,
purchase order or other agreement, during the entire term of the Lease, Tenant
shall promptly repair or replace, at Tenant’s cost, any defective aspect of the
Alterations except for insubstantial defects that do not adversely effect the
Building or the appearance or rental value of the Premises, as determined by
Landlord in its sole discretion.

4.  Alterations must be compatible with the existing Building Systems. In the
event any Alterations shall interfere with the proper functioning of any
Building System, Tenant, at Tenant’s sole cost and expense, shall promptly cause
such repairs,  replacements or adjustments to be made to the Alterations as are
necessary to eliminate any such interference.

G.

Prosecution of the Work

1.  All construction activities shall be conducted so as to avoid disturbance of
other tenants. Landlord may require that all demolition and other categories of
work that may inconvenience other tenants or disturb Building operations be
scheduled and performed before or after Normal Building Operating Hours (at
times determined by Landlord), and Tenant shall provide the Building manager
with at least two Business Days’ notice prior to proceeding with any such work.

2.  Unless Landlord directs otherwise, Tenant’s contractors shall have access to
the Building during the Normal Building Operating Hours only. If Tenant’s
contractors desire access to the Building at any other time, Landlord shall use
reasonable efforts to provide such access, provided, however, that Tenant shall
pay Landlord any additional cost incurred by Landlord to provide such access,
including, without limitation, additional costs for utilities, personnel, and
security.

3.  Prior arrangements for elevator use shall be made with the Building manager
by Tenant or the General Contractor. Elevator cabs shall be properly padded and
no material or

{B2323618; 13}

-3 -

--------------------------------------------------------------------------------

 

equipment shall be carried under or on top of elevators. If an operating
engineer is required by any union rules, such engineer shall be paid for by
Tenant.

4.  Under no circumstances will any material related to Tenant’s Alterations be
allowed access through the Building’s front entrance without advance written
approval of the Building manager.

5.  If shutdown of risers and mains for electrical, HVAC, sprinkler or plumbing
work is required, such work shall be supervised by Landlord’s representative at
Tenant’s expense. No work will be performed in Building mechanical equipment
rooms except under Landlord’s supervision.

6.  Alterations shall be performed under the supervision of a superintendent or
foreman of the General Contractor at all times.

7.  All areas adjacent to the construction area shall be sealed with plastic so
as to not be affected by dust and debris. All floors shall be protected from the
construction process.

8.  The General Contractor or HVAC subcontractor shall block off supply and
return grilles, diffusers and ducts to keep dust from entering into the Building
HVAC system and thoroughly clean all HVAC units in the work area at the
completion of the Alterations.

9.  Construction debris shall be removed from the construction area daily and
the construction area shall be kept neat and reasonably clean at all times. All
construction debris is to be discarded in waste containment provided by the
General Contractor only. No material or debris shall be stored outside the
Premises or Building without the prior written approval of the Landlord’s
representative.

10.  Landlord shall have the right to instruct the General Contractor to deliver
to Landlord any items to be removed from the Premises during the construction of
the Alteration provided that Landlord provides notice to Tenant and pays the
full cost of delivering such items to Landlord.

11.  Tenant, either directly or through the General Contractor, will immediately
notify Landlord, in writing, of any damage to the Building caused by the General
Contractor or any subcontractors.  Such damage shall be repaired within 72 hours
unless otherwise directed by the Landlord in writing. Any damage that is not
repaired may be repaired by Landlord at Tenant’s expense.

12.  Construction personnel shall use the restrooms located within the Premises
only. If there are no restrooms within the Premises, then construction personnel
shall use only those Building restrooms located on the floor where the work is
being performed.

13.  All wiring and cabling installed by Tenant shall be tagged with Tenant’s
name and its specific use and purpose.

14.  The General Contractor and all subcontractors shall cause their employees
to adhere to all applicable  Rules and Regulations of the Building.

{B2323618; 13}

-4 -

--------------------------------------------------------------------------------

 

15.  Landlord shall have the right to supervise and inspect the Alterations as
the work progresses and to require Tenant to remove or correct any aspect of the
Alterations that does not conform to Tenant’s Design Submission approved by
Landlord. Such supervision and inspection shall be at Tenant’s sole expense and
Tenant shall pay Landlord’s reasonable charges for such supervision and
inspection (which shall be limited to the one percent (1%) fee provided for in
Section 3.2(d) of the Lease, and which shall not be due with respect to
Alterations the cost of which (together with any related matter) is less than
$10,000.00; provided, however, that Section 3.2(d) shall control with respect to
Tenant’s Work).

H.Documents to Be Furnished to Landlord Upon Completion of Tenant’s Work

 

1.  Within fifteen (15) days after construction of the Alterations has been
completed, except for so-called punch list items, Tenant shall furnish Landlord
with the following documents:

 

(i)

record “as built” drawings in paper and electronic (CADD) format showing all of
the Alterations as actually constructed for all portions of the Alterations for
which drawings were submitted;

 

(ii)

if Plans for the Alterations were prepared by an architect, a written
certification from the architect confirming that the Alterations were completed
in accordance with the Plans and all applicable laws, codes, ordinances, and
regulations;

 

(iii)

full and final lien waivers and releases executed by the General Contractor and
all subcontractors and suppliers;

 

(iv)

if the Alterations include any HVAC work, a properly executed air balancing
report signed by a professional engineer showing that the HVAC system is
properly balanced for the season;

 

(v)

copies of all warranties and guarantees received from the General Contractor,
subcontractors and materials suppliers or manufacturers;

 

(vi)

copies of all maintenance manuals, instructions and similar information
pertaining to the operation and maintenance of equipment and fixtures installed
in the Premises as part of the Alterations; and

 

(vii)

a copy of the final, permanent  certificate of occupancy or amended certificate
of occupancy for the Premises.

 

{B2323618; 13}

-5 -

--------------------------------------------------------------------------------

 

EXHIBIT D

CONTRACTOR’S INSURANCE REQUIREMENTS

Building:22600 Gateway Center Drive, Clarksburg, Maryland

Tenant:PC-Tel, Inc.

Premises:Suite 100

The undersigned contractor or subcontractor (“Contractor”) has been hired by the
tenant or occupant (hereinafter called “Tenant”) of the Building named above or
by Tenant’s contractor to perform certain work (“Work”) for Tenant in the
Premises identified above.  Contractor and Tenant have requested the undersigned
landlord (“Landlord”) to grant Contractor access to the Building and its
facilities in connection with the performance of the Work and Landlord agrees to
grant such access to Contractor upon and subject to the following terms and
conditions:

1.

Contractor shall provide and maintain at its own expense, until completion of
the Work, the following insurance:

(a)

Workmen’s Compensation and Employers Liability Insurance covering each and every
workman employed in, about or upon the Work, as provided for in each and every
statute applicable to Workmen’s Compensation and Employers’ Liability Insurance.

(b)

Commercial General Liability Insurance including coverages for Protective and
Contractual Liability, including umbrella liability coverage,  for not less than
the following limits:

Bodily Injury:$5,000,000 per person

$5,000,000 per occurrence

Property Damage:$5,000,000 per occurrence

$5,000,000 aggregate

(c)Commercial Automobile Liability Insurance (covering all owned, non owned
and/or hired motor vehicles to be used in connection with the Work), including
umbrella liability coverage, for not less than the following limits:

Bodily Injury:$5,000,000 per person

$5,000,000 per occurrence

Property Damage:$5,000,000 per occurrence.

Contractor shall furnish a certificate from its insurance carrier or carriers to
the Building office before commencing the Work, showing that it has complied
with the above requirements regarding insurance and providing that the insurer
will give Landlord ten (10) days’ prior written notice of the cancellation of
any of the foregoing policies.

{B2323618; 13}

--------------------------------------------------------------------------------

 

The insurance provided in (b) and (c) above shall name Landlord as an additional
insured.

2.

Contractor shall require all of its subcontractors engaged in the Work to
provide the following insurance:

(a)

Commercial General Liability Insurance including Protective and Contractual
Liability coverages with limits of liability at least equal to the limits stated
in paragraph 2(b).

(b)

Commercial Automobile Liability Insurance (covering all owned, non‑owned and/or
hired motor vehicles to be used in connection with the Work) with limits of
liability at least equal to the limits stated in paragraph 2(c).

Upon the request of Landlord, Contractor shall require all of its subcontractors
engaged in the Work to execute an Insurance Requirements agreement in the same
form as this Agreement.

Agreed to and executed this      day of              , 20__.

Contractor:

By:  ____________________

 

 

By:  ____________________

{B2323618; 13}

-2 -

--------------------------------------------------------------------------------

 

EXHIBIT E

JANITORIAL SPECIFICATIONS

 

Office Areas

 

Nightly  (Monday through Friday)

Empty and wipe outside wastebaskets, replacing liners if necessary. Remove to
dumpster for disposal.

Dust with treated cloth the tops of all desks, credenzas, files, fixtures,
windowsills, and all other horizontal surfaces (within reach). Papers on
desktops will not be moved.

Remove fingerprints, smudges, etc. from doors, doorframes, partition glass,
sidelights, walls and around light switches.

Vacuum all rugs and carpet unobstructed by furniture, replacing chairs to their
original positions. Spot clean minor stains as necessary.

Dust mop wood, resilient and composition floor areas with treated dust mops.
Spot mop as necessary.

Dust all marble floors with untreated dust mop.

Spot mop all spills on hard surface floors as necessary.

 

Monthly

Dust all doorjambs.

Dust all areas above and below the janitor's normal reach.

Detail vacuum edges of carpet and all other carpeted areas not reached by the
normal vacuum on a daily basis.

Vacuum or dust all return air vents.

Spray, buff and refinish all building standard resilient floors with a slip
retardant floor finish.

 

Quarterly

Machine scrub and refinish all building standard resilient floors with a slip
retardant floor finish.

 

 

Elevator Lobbies and Public Corridors

 

Nightly  (Monday through Friday)

Dust mop wood, resilient and composition floor areas with treated dust mops.
Spot mop as necessary.

Vacuum all carpeted areas. Spot minor stains.

Remove fingerprints from doors, walls, etc.

 

Weekly

Spot wash all lobby walls and doors.

Polish or clean all door kick plates and thresholds.

Dust all doorjambs.

Scrub and refinish all building standard resilient floors with a slip retardant
floor finish.

Dust light diffusers.

{B2323618; 13}

--------------------------------------------------------------------------------

 

 

 

 

Public Restrooms

Nightly (Monday through Friday)

Empty and sanitize all trash receptacles and sanitary napkin disposal units.
Replace waste bags and liners.

Wash all basins, bowls, both sides of toilet seats and urinals (including tile
walls near urinals). Damp wipe all partitions, clean flushometers, piping,
toilet seat hinges and other metal surfaces. Clean undersides of rim on urinals
and bowls.

Wash and polish all mirrors, powder shelves, bright work (including exposed
piping below wash basins), towels dispensers, receptacles and any other metal
surfaces.

Spot wash walls and doors.

Dust all ledges and tops of partitions.

Fill toilet tissue, soap, paper towels and sanitary dispensers.

Sweep all hard surface floors.



 

Damp mop hard surface floor areas with germicidal solution.



 

Monthly

Wash all partitions and tile walls.

Vacuum or wash as necessary all ventilation grills.

Dust all doors and doorjambs.

Machine scrub all building standard hard surface floors.

 

Lunch Room and Kitchen Areas

 

Nightly  (Monday through Friday)

Remove trash and place for disposal. Change all liners nightly.

Wipe tables, chairs and countertops.

Wash and polish kitchen sink.

Sweep and spot mop floor.

 

Monthly

Spot wash doors and walls.

Scrub and refinish all building standard resilient floors with a slip retardant
floor finish.

Wipe all vinyl chairs, chair rungs and table pedestals.

 

 

Loading Dock, Compactor Area and Service Entrance

 

Nightly (Monday through Friday)

Place all miscellaneous trash and debris, except construction and hazardous
waste, into the trash compactor or designated garbage bins.

Sweep entire area, hose if necessary. Disinfect and deodorize as required.

 

 

 

{B2323618; 13}

ii

--------------------------------------------------------------------------------

 

 

 

 

Elevator Cabs

 

Nightly

Dust all walls, doors and ceilings.

Vacuum carpets and spot stains.

Spot clean all elevator saddles.

Clean all metal work.

Report burned out lights.

 

Monthly

Wash all elevator door fronts.

Steel wool and vacuum all elevator saddles.

Stairways

Dust air duct grilles.

 

 

Stairwells

 

Monthly

Sweep all stairways.

Dust all stairway lights within reach.

Dust all doors.

Dust all handrails.

Spot wash walls.

 

Quarterly

Damp mop all stairways.

 

 

{B2323618; 13}

iii

--------------------------------------------------------------------------------

 

EXHIBIT F

 

DECLARATION BY LANDLORD AND TENANT

AS TO DATE OF DELIVERY AND ACCEPTANCE

OF POSSESSION OF PREMISES

Attached to and made a part of the Lease dated                     ,         
2018 (the “Lease”), entered into by and between FP Gateway 270, LLC, a New
Jersey limited liability company, as Landlord, and PC-Tel, Inc., as Tenant,
covering space comprising approximately 21,030 square feet as further described
in the Lease (the “Premises”) in the building located at 22600 Gateway Center
Drive, Clarksburg, Maryland.

The undersigned Landlord and Tenant hereby declare that (i) possession of the
Premises was delivered by Landlord to Tenant on                       ,         
; (ii) the Lease is in full force and effect; (iii) the Commencement Date (as
defined in the Lease) occurred on                         ,         , and the
Original Term (as defined in the Lease) will expire on                       ,
            ; and (iv) as of the date hereof, there is no default of Landlord
and Tenant claims no right to setoff against rents.

IN WITNESS WHEREOF, the parties have caused this Declaration to be executed as a
sealed instrument as of this        day of                           ,         
.

LANDLORD:

FP Gateway 270, LLC

By: The RMR Group LLC,

Its agent

By: ____________________

Jennifer F. Francis

Senior Vice President

 

TENANT:

PC-Tel, Inc.

By:_________________________

Name:

Title:

 

{B2323618; 13}

--------------------------------------------------------------------------------

 

EXHIBIT G

 

LOCATION OF UPS SYSTEM

[grawuwbjs2pr000002.jpg]

{B2323618; 13}

--------------------------------------------------------------------------------

 

EXHIBIT G-1

 

UPS SYSTEM SPECIFICATIONS

 

(Attached.)




{B2323618; 13}

--------------------------------------------------------------------------------

 

 

[grawuwbjs2pr000003.jpg]

 

{B2323618; 13}

ii

--------------------------------------------------------------------------------

 

[grawuwbjs2pr000004.jpg]

 

{B2323618; 13}

--------------------------------------------------------------------------------

 

 

[grawuwbjs2pr000005.jpg]

 

 

{B2323618; 13}

ii

--------------------------------------------------------------------------------

 

 

 

[grawuwbjs2pr000006.jpg]

{B2323618; 13}

iii

--------------------------------------------------------------------------------

 

[grawuwbjs2pr000007.jpg]

 

{B2323618; 13}

--------------------------------------------------------------------------------

 

 

[grawuwbjs2pr000008.jpg]

 

{B2323618; 13}

ii

--------------------------------------------------------------------------------

 

[grawuwbjs2pr000009.jpg]

{B2323618; 13}

--------------------------------------------------------------------------------

 

 

 

 

[grawuwbjs2pr000010.jpg]

{B2323618; 13}

ii

--------------------------------------------------------------------------------

 

[grawuwbjs2pr000011.jpg]

{B2323618; 13}

--------------------------------------------------------------------------------

 

 

EXHIBIT H

 

ANTENNA SYSTEM SPECIFICATIONS

{B2323618; 13}

ii

--------------------------------------------------------------------------------

 

 

[grawuwbjs2pr000012.jpg]
[grawuwbjs2pr000013.jpg]

{B2323618; 13}

iii